Exhibit 10.9

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

CONFIDENTIAL

EXECUTION COPY

 

LICENSE AND COMMERCIALIZATION AGREEMENT

 

dated as of October 10, 2013

 

by and between

 

VIVUS, INC.

 

and

 

AUXILIUM PHARMACEUTICALS, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

ARTICLE 1 DEFINITIONS

1

 

 

 

ARTICLE 2 LICENSES

10

2.1

License to Auxilium

10

2.2

Clarifications Regarding Manufacturing Rights

10

2.3

License to VIVUS

10

2.4

VIVUS Retained Rights

11

2.5

No Other Licenses

11

2.6

Sublicense Agreements

11

2.7

Third Party Agreements

12

2.8

Exclusivity

12

2.9

Covenant Not To Sue

12

2.10

Letter Agreement

12

2.11

Notice Right

12

 

 

 

ARTICLE 3 GOVERNANCE

13

3.1

Joint Steering Committee

13

3.2

Meetings of the JSC

13

3.3

Responsibilities of the JSC

13

3.4

Areas Outside the JSC’s Authority

14

3.5

JSC Decisions

14

3.6

Subcommittees

15

3.7

Alliance Manager

15

 

 

 

ARTICLE 4 DEVELOPMENT AND COMMERCIALIZATION

15

4.1

Development Obligations

15

4.2

Commercialization — General

16

4.3

Commercialization Plan

16

4.4

Commercialization by Auxilium

17

4.5

Sales Force

17

4.6

Promotional Materials

17

4.7

Medical Affairs Activities

18

4.8

Compliance

18

4.9

Re-Sale Price

18

4.10

Commercialization Reports

18

4.11

Cross-Territory Sales

19

 

 

 

ARTICLE 5 REGULATORY

19

5.1

Transfer of Marketing Authorization

19

5.2

Regulatory Materials and Regulatory Approvals

20

5.3

Intentionally Omitted

22

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

PAGE

 

 

 

5.4

Rights of Reference

22

5.5

Regulatory Actions

22

 

 

 

ARTICLE 6 MANUFACTURING

23

6.1

Commercial Supply Agreement

23

6.2

Transition of Supply Chain

23

 

 

 

ARTICLE 7 FINANCIALS

24

7.1

License Fee

24

7.2

Milestone Payments

24

7.3

Royalty Payments to VIVUS

25

7.4

Royalties under MTPC Agreement

25

7.5

Royalty Payments and Reports

26

7.6

Taxes

26

7.7

Late Payments

26

7.8

Records; Audits

27

7.9

Currency

27

7.10

Royalty Reduction

27

 

 

 

ARTICLE 8 INTELLECTUAL PROPERTY

28

8.1

Ownership of Inventions

28

8.2

Disclosure of Inventions

28

8.3

Prosecution of Patents

28

8.4

Enforcement of Patents

29

8.5

Patent Marking

31

8.6

Trademarks

31

8.7

Regulatory Data Protection

32

8.8

Infringement of Third Party IP

32

 

 

 

ARTICLE 9 REPRESENTATIONS, WARRANTIES AND COVENANTS

32

9.1

Mutual Representations and Warranties

32

9.2

VIVUS Representations, Warranties and Covenants

33

9.3

VIVUS Trademark Representations and Warranties

35

9.4

Compliance with Law

35

9.5

Representations Regarding Debarment and Compliance

35

9.6

No Other Representations or Warranties

36

 

 

 

ARTICLE 10 INDEMNIFICATION

36

10.1

Indemnification by VIVUS

36

10.2

Indemnification by Auxilium

37

10.3

Indemnification Procedures

37

10.4

Limitation of Liability

38

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

PAGE

 

 

 

10.5

Insurance

38

 

 

 

ARTICLE 11 CONFIDENTIALITY

39

11.1

Confidentiality

39

11.2

Authorized Disclosure

40

11.3

Publicity; Terms of Agreement

41

 

 

 

ARTICLE 12 TERM AND TERMINATION

41

12.1

Term

41

12.2

Termination For Cause, Convenience, or Generic Entry

42

12.3

Accrued Liabilities; Other Remedies

44

12.4

Rights in Bankruptcy

45

12.5

Survival

45

 

 

 

ARTICLE 13 DISPUTE RESOLUTION

45

13.1

Disputes

45

13.2

Arbitration

46

13.3

Arbitrator

46

13.4

Decision

46

13.5

Award

46

13.6

Costs

46

13.7

Injunctive Relief

47

13.8

Confidentiality

47

13.9

Survivability

47

13.10

Patent and Trademark Disputes

47

 

 

 

ARTICLE 14 MISCELLANEOUS

47

14.1

Entire Agreement; Amendment

47

14.2

Force Majeure

48

14.3

Notices

48

14.4

No Strict Construction; Headings; Interpretation

49

14.5

Assignment

49

14.6

Records Retention

50

14.7

Governing Law

50

14.8

Successors and Assigns; No Third Party Beneficiaries

50

14.9

Performance by Affiliates

50

14.10

Further Assurances and Actions

50

14.11

Severability

51

14.12

No Waiver

51

14.13

Independent Contractors

51

14.14

Counterparts

51

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

iii

--------------------------------------------------------------------------------


 

CONFIDENTIAL

EXECUTION COPY

 

LICENSE AND COMMERCIALIZATION AGREEMENT

 

THIS LICENSE AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is entered into
as of the 10th day of October 2013 (the “Effective Date”) by and between
VIVUS, INC., a Delaware corporation having its principal offices at 351 E.
Evelyn Ave., Mountain View, CA 94041 (“VIVUS”), and AUXILIUM
PHARMACEUTICALS, INC., a Delaware corporation having a place of business at 640
Lee Road, Chesterbrook, PA 19087. (“Auxilium”).  VIVUS and Auxilium are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, VIVUS has received a license to certain intellectual property rights
from Mitsubishi Tanabe Pharma Corporation (as successor in interest to Tanabe
Seiyaku Co., Ltd., “MTPC”) relating to a therapeutic drug known as STENDRA™
(avanafil);

 

WHEREAS, VIVUS has obtained all required regulatory approval from the FDA for
the right to market and commercialize STENDRA in the United States;

 

WHEREAS, VIVUS desires to grant to Auxilium, and Auxilium desires to receive, a
license for the commercialization and exploitation of STENDRA in the United
States and the rest of the Auxilium Territory (as defined below) upon the terms
and conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1.

 

1.1                               “Action Date” means, with respect to a legal
action in connection with Product Infringement, the date that is the earlier of
(a) *** following notice pursuant to Section 8.4(a) of a Product Infringement
and (b) *** before the date after which a legal action would be substantially
limited or compromised with respect to the remedies available against the
alleged Third Party infringer.

 

1.2                               “Affiliate” means, with respect to a Person,
any person, firm, trust, corporation, company, partnership, or other entity or
combination thereof that directly or indirectly controls,

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

is controlled by or is under common control with such Person.  For the purposes
of this definition, the word “control” (including, with correlative meaning, the
terms “controlled by” or “under the common control with”) means (a) ownership of
fifty percent (50%) or more of the voting and equity rights of such person,
firm, trust, corporation, company, partnership or other entity or combination
thereof, or (b) the power to direct the management of such person, firm, trust,
corporation, company, partnership, or other entity or combination thereof.

 

1.3                               “Alliance Manager” has the meaning set forth
in Section 3.7.

 

1.4                               “Applicable Law” means any and all laws,
statutes, ordinances, regulations, permits, orders, decrees, judgments,
directives, rulings or rules of any kind whatsoever that are promulgated by a
federal, state, province, or other Governmental Authority, in each case
pertaining to any of the activities contemplated by this Agreement, including
any regulations promulgated by any Regulatory Authority in the Auxilium
Territory, all as amended from time to time.

 

1.5                               “Auxilium Indemnitees” has the meaning set
forth in Section 10.1.

 

1.6                               “Auxilium Know-How” means all Information
(excluding any Patents) (a) that is Controlled by Auxilium or its Affiliates as
of the Effective Date or during the Term and (b) is reasonably necessary or
useful for the research, Development, manufacture, use, importation, sale, or
Commercialization of the Product in the Auxilium Territory.  For clarity, the
Auxilium Know-How does not include the VIVUS Know-How licensed to Auxilium
hereunder.

 

1.7                               “Auxilium Patents” means all Patents (a) that
are Controlled by Auxilium or its Affiliates as of the Effective Date or during
the Term and (b) that disclose or claim any Product or the manufacture, use,
importation, or sale thereof.  For clarity, the Auxilium Patents do not include
the VIVUS Patents licensed to Auxilium hereunder.

 

1.8                               “Auxilium Technology” means the Auxilium
Patents and Auxilium Know-How.

 

1.9                               “Auxilium Territory” means the United States
of America and Canada, and their respective territories and possessions.

 

1.10                        “Auxilium Trademarks” has the meaning set forth in
Section 8.6(c).

 

1.11                        “Bankrupt Party” has the meaning set forth in
Section 12.7.

 

1.12                        “Business Day” means each day of the week excluding
Saturday, Sunday or a day on which banking institutions in New York, New York,
USA are closed.

 

1.13                        “Chapter 7 Case” has the meaning set forth in
Section 12.4.

 

1.14                        “Claim” means all investigations, claims, suits,
actions, cross-complaints, demands, rights, requests, arbitrations, mediations,
causes of action, obligations, settlements or orders, whether at law, equity or
otherwise, or whether sounding in tort, contract, equity, strict liability or
any statutory or common law cause of action of any sort.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

1.15                        “Commercialization” means the marketing, Promotion,
sale, offering for sale, importation and/or distribution of the Product,
including activities directed to obtaining Pricing Approval.  “Commercialize”
has a correlative meaning.

 

1.16                        “Commercialization and Medical Affairs Plans” shall
mean the Commercialization Plan and the Medical Affairs Plan as such are defined
in Article 4.

 

1.17                        “Commercially Reasonable Efforts” means, with
respect to a Party’s obligations under this Agreement, the reasonable and good
faith efforts normally used by a company in the pharmaceutical industry for a
product (regardless of whether the product is owned by the company or the
company has obtained rights to such product) having similar commercial
potential, stage of development or lifecycle, medical/scientific, technical and
regulatory profile, Intellectual Property protection, profitability, market
competition, and other relevant factors.

 

1.18                        “Commercial Supply Agreement” shall have the meaning
set forth in Section 6.1.

 

1.19                        “Competing Product” means a PDE-5 Inhibitor other
than the Product.

 

1.20                        “Compound” means the compound identified by the
International Non-Proprietary Name avanafil and chemically known as
(S)-4-(3-Chloro-4-methoxybenzylamino)-2-(2-hydroxymethylpyrrolidin-1-yl)-N-pyrimidin-2-ylmethyl-5-pyrimidinecarboxyamide,
including any metabolites, polymorphs, salts, esters, free acid forms, free base
forms, pro-drug forms, racemates and all optically active forms thereof (each, a
“Compound” and collectively, the “Compounds”).

 

1.21                        “Confidential Information” means, with respect to a
Party (the “disclosing Party”), all confidential and proprietary Information of
such disclosing Party that is disclosed to or accessed by the other Party (the
“receiving Party”) under this Agreement.

 

1.22                        “Control” means, with respect to any
material, Information, or Intellectual Property right, (a) the ownership thereof
or the possession or a license or right thereto and (b) the possession by a
Party under such material, Information, or Intellectual Property right of the
right to grant to the other Party access, a license, or a sublicense (as
applicable) to such material, Information, or Intellectual Property right on the
terms and conditions set forth herein without violating the terms of any
agreement between such Party and any Third Party in existence as of the
Effective Date.

 

1.23                        “Detail” or “Detailing” means each separate
face-to-face contact by a professional sales representative with a physician or
other professional with authority to write prescriptions during which time the
promotional message involving the Product is presented and is a topic of
discussion and/or a sample of the Product is left with the physician or such
other professional.  When used as a verb, “Detail” shall mean to engage in a
Detail.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

1.24                        “Development” means all activities that relate to
obtaining, maintaining or expanding Regulatory Approval of the Product.  This
includes (a) research, preclinical testing, toxicology, formulation and clinical
studies of Product; (b) preparation, submission, review, and development of data
or information for the purpose of submission to a Regulatory Authority to
obtain, maintain and/or expand Regulatory Approval of Product; and
(c) post-Regulatory Approval product support for Product (including laboratory
and clinical efforts directed toward the further understanding of the safety and
efficacy of Product).  For clarity, Development includes phase IV clinical
trials of Product.  “Develop” and “Developed” have correlative meanings.

 

1.25                        “Existing Confidentiality Agreement” means the
Confidentiality Agreement entered into by the Parties, dated January 6, 2012.

 

1.26                        “FDA” means the United States Food and Drug
Administration or its successor.

 

1.27                        “FD&C Act” means the United States Federal Food,
Drug and Cosmetic Act.

 

1.28                        “Federal Arbitration Act” has the meaning set forth
in Section 13.2.

 

1.29                        “Field” means the treatment of any urological
disease or condition in humans, including male erectile dysfunction.

 

1.30                        “Filing Party” has the meaning set forth in
Section 11.3(c).

 

1.31                        “GAAP” has the meaning set forth in the definition
of “Net Sales” in this Article 1.

 

1.32                        “Generic Product” means, with respect to a Product
in a given country of the Auxilium Territory, any product sold in such country
by a Third Party (other than a sublicensee of Auxilium or any other Third Party
authorized to sell such product by, or otherwise in the chain of distribution
of, Auxilium or a Auxilium Affiliate or sublicensee) that (a) contains the same
active ingredient(s) as the Product, or any base form, salt form, prodrug form,
isomer, crystalline polymorph, hydrate or solvate of such active ingredients
(but no additional pharmaceutically active ingredients beyond what is contained
in the Product), and (b) is approved or registered for use in such country
pursuant to any drug approval process based on reference to a Regulatory
Approval for such Product held by VIVUS, Auxilium or any of their respective
Affiliates or sublicensees in such country or in another country.

 

1.33                        “Governmental Authority” means any transnational,
domestic or foreign federal, provincial, state or local governmental, regulatory
or administrative authority (including any Regulatory Authority), department,
court, agency or official, including any political subdivision thereof.

 

1.34                        “IND” means an Investigational New Drug Application,
as defined in the FD&C Act.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

1.35                        “Indemnified Claim” has the meaning set forth in
Section 10.3.

 

1.36                        “Indemnified Party” has the meaning set forth in
Section 10.3.

 

1.37                        “Indemnifying Party” has the meaning set forth in
Section 10.3.

 

1.38                        “Information” means any data, results, and
information of any type whatsoever, in any tangible or intangible form,
including know-how, trade secrets, practices, techniques, methods, processes,
procedures, inventions, developments, specifications, formulations, formulae,
software, algorithms, marketing reports, expertise, stability, technology, 
pharmacological, biological, chemical, biochemical, toxicological, and clinical
test data, analytical and quality control data, and stability data.

 

1.39                        “Intellectual Property” means (a) United States or
foreign issued patents or pending patent applications, and any and all
divisionals, continuations, continuations-in-part, reissues, renewals,
reexaminations, and extensions thereof, any counterparts claiming priority
therefrom, utility models, patents of importation/confirmation, supplementary
protection certificates, certificates of invention, national and multinational
statutory invention registrations and similar statutory rights (“Patents”);
(b) trademarks, service marks, certification marks, logos, trade names, trade
dress, including all registrations and applications for registration of, and all
goodwill associated with, the foregoing; (c) copyrights and registrations and
applications for registration thereof; (d) confidential and proprietary methods,
processes, techniques, devices, technology, assays, materials, trade secrets,
inventions, ideas, designs, compositions, formulae, know-how, data,
specifications, technical information, instructions, and other similar types of
confidential and proprietary documentation, materials and information; and
(e) any similar intellectual property or proprietary rights.

 

1.40                        “JAMS Rules” has the meaning set forth in
Section 13.2.

 

1.41                        “Joint Invention” has the meaning set forth in
Section 8.1.

 

1.42                        “Joint Patent” has the meaning set forth in
Section 8.3(b).

 

1.43                        “JSC” has the meaning set forth in Section 3.1.

 

1.44                        “Label Expansion Filing” has the meaning set forth
in Section 4.1(a).

 

1.45                        “Licensed Party” means a Party in its capacity as
licensee under the applicable licenses set forth in Article 2.

 

1.46                        “Licensing Party” means a Party in its capacity as
licensor under the applicable licenses set forth in Article 2.

 

1.47                        “Losses” means (a) all damages, judgments, or
settlements payable to Third Parties; and (b) all legal expenses (including
reasonable attorneys’ fees and disbursements,

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

reasonable expert and witness fees, reasonable fees and costs associated with
any investigations, court costs and appeal bonds).

 

1.48                        “Manufacturing Territory” means all the countries in
the world excluding Democratic People’s Republic of Korea (North Korea),
Republic of Korea (South Korea), Singapore, Malaysia, Thailand, Vietnam, and the
Philippines.

 

1.49                        “MTPC” means Mitsubishi Tanabe Pharma Corporation.

 

1.50                        “MTPC Agreement” means that certain Agreement
between VIVUS and MTPC (as successor in interest to Tanabe Seiyaku Co., Ltd.),
effective as of December 28, 2000, as amended pursuant to the Amendment No. 1 to
Agreement dated as of January 9, 2004, the Second Amendment to Agreement dated
as of August 1, 2012, the Third Amendment to Agreement dated as of February 21,
2013, and the Fourth Amendment to Agreement, dated as of July 1, 2013, and as
otherwise amended from time to time.

 

1.51                        “MTPC Agreement Net Sales” means “Net Sales,” as
defined in the MTPC Agreement, but only to the extent that they relate to the
Auxilium Territory.

 

1.52                        “MTPC Milestone” has the meaning set forth in
Exhibit C.

 

1.53                        “MTPC Royalty Period” means the “Royalty Period,” as
defined in the MTPC Agreement.

 

1.54                        “NDA” means a New Drug Application, as defined in
the FD&C Act.

 

1.55                        “Net Sales” for purposes of this Agreement means the
amount invoiced or otherwise billed by Auxilium or its Affiliates or
sublicensees (“Selling Party”) for sales of a Product to a Third Party
purchaser, less the following (collectively, “Net Sales Deductions”):

 

(a)                                 discounts actually given on Product,
including cash, trade and quantity discounts, price reduction or incentive
programs (including sales coupons and co-payment programs), retroactive price
adjustments with respect to sales of such Product, and charge-back payments;

 

(b)                                 credits, refunds, returns or allowances
actually allowed, paid, received or given, including credits, allowances,
discounts and rebates to, and chargebacks from the account of customers for
nonconforming, damaged, rejected, out-dated and returned, withdrawn or recalled
Product or on account of retroactive price reductions affecting the Product;

 

(c)                                  rebates, reimbursements, administrative
fees or similar allowances actually granted to managed health care organizations
or to federal, state and local governments in the Auxilium Territory or any
other organization that utilizes any governmental discount program with respect
to the Product;

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

(d)                                 inventory management agreement (IMA) fees,
wholesaler fees, and specialty pharmacy charges, in each case, to the extent
specifically attributable to the applicable Product;

 

(e)                                  freight, postage, shipping and insurance
charges actually allowed or paid for delivery of Product, to the extent billed
as a separate line item by the Selling Party to the Third Party purchaser;

 

(f)                                   taxes, duties or other governmental
charges imposed on the sale of Product and actually paid by the Selling Party
(as adjusted for rebates and refunds, but specifically excluding taxes based on
net income of the Selling Party), to the extent billed as a separate line item
by the Selling Party to the Third Party purchaser;

 

provided that all of the foregoing deductions shall be calculated in accordance
with then-current generally accepted accounting principles in the Unites States,
consistently applied during the applicable calculation period throughout the
Selling Party’s organization (“GAAP”).  To the extent that Net Sales Deductions
are based on estimates, such estimates will be adjusted to actual on a periodic
basis.

 

A sale of a Product is deemed to occur in accordance with GAAP.

 

For sake of clarity and avoidance of doubt, the transfer of Product by a Selling
Party or one of its Affiliates to another Affiliate of such Selling Party or to
a sublicensee of such Selling Party for resale shall not be considered a sale;
in such cases, Net Sales shall be determined based on the amount invoiced or
otherwise billed by such Affiliate or sublicensee to an independent Third Party,
less the Net Sales Deductions allowed under this Section.

 

1.56                        “Net Sales Deductions” has the meaning set forth in
the definition of “Net Sales” in this Article 1.

 

1.57                        “Orange Book” means the FDA publication entitled
“Approved Drug Products with Therapeutic Equivalence Evaluations” or any
replacement thereof established or approved by the FDA.

 

1.58                        “PDE-5 Inhibitor” means any product that operates as
a phosphodiesterase type-5 inhibitor.

 

1.59                        “Person” means any natural person, corporation,
firm, business trust, joint venture, association, organization, company,
partnership or other business entity, or any government, or any agency or
political subdivisions thereof.

 

1.60                        “Pricing Approval” means the approval, agreement,
determination, or governmental decision establishing the price or level of
reimbursement for the Product, as required in a given jurisdiction.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

1.61                        “Product” means pharmaceutical compositions
containing the Compound, including but not limited to that drug product known as
STENDRA™, in the form, formulation, and dosage strength(s) as defined in the NDA
approved by the FDA as of the Effective Date and any other improvements, line
extensions, delivery mechanisms, dosage strengths, formulations, or forms as may
be approved in the future by the FDA or Health Canada that, in each case,
contain a Compound.

 

1.62                        “Product Infringement” has the meaning set forth in
Section 8.4(a).

 

1.63                        “Product Launch” means the first commercial sale of
the Product by Auxilium or its Affiliate or sublicensee after the Effective Date
to an unrelated Third Party in a bona fide arms-length transaction for use,
consumption, or commercial distribution in the Field in the Auxilium Territory,
excluding any transfer of Product for research, test marketing, clinical trial
purposes, compassionate use, or named patient arrangements.

 

1.64                        “Product Marketing Authorization” has the meaning
set forth in Section 5.1(a).

 

1.65                        “Promotion” means those activities, including
advertising, Detailing, and distributing samples of a product, normally
undertaken by a pharmaceutical company that are aimed at legally marketing and
promoting, and encouraging the appropriate use of, a particular prescription
pharmaceutical product.  “Promote” and “Promotional” have correlative meanings.

 

1.66                        “Promotional Materials” means all training materials
and all written, printed, graphic, electronic, audio or video matter, including
journal advertisements, sales visual aids, leave items, formulary binders,
reprints, direct mail, direct-to-consumer (“DTC”) advertising, Internet postings
and broadcast advertisements, in each case created by Auxilium or its Affiliates
or on its behalf, and used or intended for use in connection with any Promotion
of the Product in the Auxilium Territory under this Agreement.

 

1.67                        “Prosecuting Party” has the meaning set forth in
Section 8.3(b).

 

1.68                        “PV Agreement” has the meaning set forth in
Section 5.7.

 

1.69                        “Quality Agreement” has the meaning set forth in
Section 6.1.

 

1.70                        “Regulatory Approval” means all approvals necessary
for the manufacture, marketing, importation and sale of the Product for one or
more indications in a country or regulatory jurisdiction, which may include
satisfaction of all applicable regulatory and notification requirements, but
which shall exclude any Pricing Approval.

 

1.71                        “Regulatory Authority” means, in a particular
country or regulatory jurisdiction, any applicable Governmental Authority
involved in granting Regulatory Approval and/or, to the extent required in such
country or regulatory jurisdiction, Pricing Approval, including FDA in the case
of the Auxilium Territory.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

1.72                        “Regulatory Materials” means regulatory
applications, submissions, notifications, registrations, and/or other filings
made to or with a Regulatory Authority that are necessary or reasonably
desirable in order to Develop, use, import, sell, offer to sell, register,
market, manufacture, or otherwise Commercialize the Product in the Field for the
Auxilium Territory, along with any documents related to Regulatory Approval and
Pricing Approvals issued by a Regulatory Authority for the Auxilium Territory. 
Regulatory Materials include, but are not limited to, INDs, NDAs, post-marketing
reports submitted to a Regulatory Authority such as those described in 21 CFR
314.81, supplemental applications, and all correspondence to or from a
Regulatory Authority which reference an IND or NDA.

 

1.73                        “Royalty Term” has the meaning as set forth in
Section 7.3(b).

 

1.74                        “Sales Force” means Auxilium’s sales personnel
Detailing the Product in the Auxilium Territory including employees of, and
contract sales organizations engaged by, Auxilium who are qualified to do so
pursuant to the terms and conditions of this Agreement.

 

1.75                        “SEC” means the United States Securities and
Exchange Commission or any successor.

 

1.76                        “Selling Party” has the meaning set forth in the
definition of “Net Sales” in this Article 1.

 

1.77                        “Sole Inventions” has the meaning set forth in
Section 8.1.

 

1.78                        “SOPs” has the meaning set forth in Section 5.6(c).

 

1.79                        “Supply Chain Transfer” has the meaning set forth in
Section 6.2.

 

1.80                        “Supply Chain Transfer Plan” has the meaning set
forth in Section 6.2.

 

1.81                        “Taxes” has the meaning set forth in Section 7.6.

 

1.82                        “Term” has the meaning set forth in Section 12.1.

 

1.83                        “Territory” means the VIVUS Territory and the
Auxilium Territory, respectively.

 

1.84                        “Third Party” means any legal person, entity or
organization other than VIVUS, Auxilium or an Affiliate of either Party,
including any Governmental Authority.

 

1.85                        “Time of Onset Claim” means a new claim on the label
of the Product (a) referencing a specific time of onset (or erectogenic effect)
of 15 minutes or less or (b) referencing the time of onset (or erectogenic
effect) by using the phrase “approximately 15 minutes.”

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

1.86                        “Time of Onset Study” means a clinical study
conducted for the purpose of supporting a Time of Onset Claim.

 

1.87                        “VIVUS Indemnitees” has the meaning set forth in
Section 10.2.

 

1.88                        “VIVUS Know-How” means all Information (excluding
any Patents) that (a) is Controlled as of the Effective Date or during the Term
by VIVUS or its Affiliates and (b) relates to any Product in the Field or the
research, development, manufacture, use or sale of the Product in the Field in
the Auxilium Territory.

 

1.89                        “VIVUS Patents” means (a) United States Patent Nos.
6,656,935 and 7,501,409, (b) Canadian Patent Nos. 2,383,466 and 2,420,461, and
(c) any reissues, renewals, re-examinations, extensions, continuations,
divisions, or continuations in part of any of the foregoing.

 

1.90                        “VIVUS Technology” means the VIVUS Patents and VIVUS
Know-How.

 

1.91                        “VIVUS Territory” means the entire world other than
the Auxilium Territory.

 

1.92                        “VIVUS Trademarks” means the mark STENDRA, together
with any registrations or applications for registration therefor, in each case
that are owned by VIVUS in the Auxilium Territory as of the Effective Date or
during the Term, including United States Trademark Application Serial
No. 85/565,411, filed March 9, 2012, and Canadian Trademark Application
No. 1592942, filed September 5, 2012.

 

ARTICLE 2
LICENSES

 

2.1                               License to Auxilium.  Subject to the terms and
conditions of this Agreement, VIVUS hereby grants to Auxilium (the “Auxilium
License”):

 

(a)                                 an exclusive (even as to VIVUS),
royalty-bearing, sublicensable (subject to Section 6) license under the VIVUS
Technology, (i) to use, distribute, import, Promote, market, sell, offer for
sale, and otherwise Commercialize Products in the Field in the Auxilium
Territory; (ii) make and have made Products in the Manufacturing Territory,
where such Product is solely for use or sale in the Field in the Auxilium
Territory (subject to Section 2.2), and (iii) to conduct certain Development
activities on the Product in the Field pursuant to Article 4 solely in support
of Regulatory Approval in the Auxilium Territory; and

 

(b)                                 an exclusive (even as to VIVUS),
royalty-bearing, sublicensable (subject to Section 6) license to use the VIVUS
Trademarks solely in connection with the Commercialization of the Product in the
Field in the Auxilium Territory.

 

2.2                               Clarifications Regarding Manufacturing
Rights.  The rights granted to Auxilium to make and have made Product under
Section 2.1(a) shall be subject to the following clarifications and/or
limitations:

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

(a)                                 As of the Effective Date and until the
completion of the Supply Chain Transfer, Auxilium is not being granted any right
to manufacture the Compound or bulk tablets of the Product, and instead
Auxilium’s rights to make or have made Product shall be limited to the filling,
packaging, and labeling of bulk tablets of Product supplied under the Commercial
Supply Agreement, along with the limited manufacturing rights granted to
Auxilium in the Commercial Supply Agreement (which are solely intended to
address failure to supply situations).

 

(b)                                 In the event of a Supply Chain Transfer
pursuant to Section 6.2, Auxilium’s rights to make or have made Product shall be
subject to any exclusive manufacturing rights granted to the Third Party
manufacturers in the supply chain (which exclusive manufacturing rights shall be
disclosed by VIVUS to Auxilium, from time to time, until the completion of the
Supply Chain Transfer pursuant to Section 6.2), in any event in accordance with
and subject to the terms of the Supply Agreement.

 

(c)                                  As between the Parties, VIVUS retains the
sole right to make and have made Product anywhere in the world, where such
Product is for use or sale solely outside the Auxilium Territory, including the
right to license Third Parties to do the same.

 

2.3                               License to VIVUS.

 

Subject to the terms and conditions of this Agreement, Auxilium hereby grants to
VIVUS a non-exclusive, royalty-free, sublicensable (subject to Section 6)
license under the Auxilium Technology, but solely to the extent necessary to
(a) fulfill its obligations under this Agreement, including its manufacturing
and supply obligations under Article 6; (b) conduct research, Development and
manufacturing activities in the Auxilium Territory solely in support of the
Regulatory Approval of the Product in the VIVUS Territory provided that any such
activities in the Auxilium Territory do not have, and are not reasonably
expected to have, an adverse impact on the Commercialization of the Product in
the Field in the Auxilium Territory; (c) use, distribute, import, promote,
market, sell, offer for sale, and otherwise Commercialize Products solely in the
VIVUS Territory; and (d) make and have made the Product anywhere in the world
for use or sale solely in the VIVUS Territory (the “VIVUS License”).

 

2.4                               VIVUS Retained Rights.  Notwithstanding the
rights granted to Auxilium under the Auxilium License, VIVUS shall retain its
rights under the VIVUS Technology within the Field in the Auxilium Territory,
but solely to the extent necessary to (a) fulfill its obligations under this
Agreement, including its manufacturing and supply obligations under Article 6
and (b) conduct research, Development, and manufacturing activities in the
Auxilium Territory solely in support of the Regulatory Approval, Pricing
Approval, or Commercialization of the Product in the VIVUS Territory (including
the right to grant licenses to Affiliates or Third Parties with respect to such
activities); provided that any such activities in the Auxilium Territory do not
have, and are not reasonably expected to have, an adverse impact on the
Commercialization of the Product in the Field in the Auxilium Territory.  VIVUS
retains all rights to the VIVUS Technology outside the Field.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

2.5                               No Other Licenses.  Neither Party grants to
the other Party any rights, licenses or covenants in or to any Intellectual
Property, whether by implication, estoppel, or otherwise, other than the license
rights that are expressly granted under this Agreement.

 

2.6                               Sublicense Agreements.

 

(a)                                 Sublicensing by Auxilium.  Auxilium
acknowledges that the Auxilium License includes sublicenses under the rights
licensed to VIVUS under the MTPC Agreement and that VIVUS is required to notify
and consult with MTPC with respect to the selection of sublicensees. 
Consequently, the Auxilium License may be further sublicensed by Auxilium only
with the prior written consent of VIVUS, which shall not be unreasonably
withheld, conditioned or delayed.  At Auxilium’s request, VIVUS shall use
Commercially Reasonable Efforts to obtain any consents or approvals from MTPC
that are required for Auxilium to grant such a sublicense, it being understood
that, so long as VIVUS uses such Commercially Reasonable Efforts, VIVUS shall
not be responsible for any denials or delays resulting from MTPC’s action or
inaction.  Any agreement granting a sublicense under the Auxilium License shall
be consistent with the terms of this Agreement and shall include confidentiality
and non-use obligations no less stringent than those set forth in Article 11. 
Notwithstanding any sublicenses granted by Auxilium hereunder, Auxilium shall
remain responsible for and guarantee the performance of its obligations under
this Agreement.

 

(b)                                 Sublicensing by VIVUS.  The portion of the
VIVUS License in Section 2.3(a) may be sublicensed by VIVUS to VIVUS’s
Affiliates or to any of VIVUS’s subcontractors or manufacturers existing on the
Effective Date or any other Third Party approved by the JSC.  The portion of the
VIVUS License in Section 2.3(b), 2.3(c), or 2.3(d) may be freely sublicensed by
VIVUS through multiple tiers.  Any agreement granting a sublicense under the
VIVUS License shall be consistent with the terms of this Agreement and shall
include confidentiality and non-use obligations no less stringent than those set
forth in Article 11.  Notwithstanding any sublicenses granted by VIVUS
hereunder, VIVUS shall remain responsible for and guarantee the performance of
its obligations under this Agreement.

 

2.7                               Third Party Agreements.  Subject to
Section 7.10, Auxilium shall be solely responsible for obtaining, at its sole
expense, any agreements with Third Parties required in order to lawfully perform
its Commercialization responsibilities under this Agreement, other than
manufacturing and other related responsibilities that are subject to the
Commercial Supply Agreement.

 

2.8                               Exclusivity.

 

(a)                                 Auxilium hereby covenants that for a period
of five (5) years from the Effective Date, neither it nor its Affiliates will,
directly or indirectly (including via a license to a Third Party), develop,
commercialize or in-license any Competing Product in the Auxilium Territory. 
VIVUS hereby covenants that for a period of five (5) years from the Effective
Date, neither it nor its Affiliates will, directly or indirectly (including via
a license to a Third Party), develop, commercialize, or in-license any Competing
Product in the Auxilium Territory.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

(b)                                 In the event that, during the Term, either
Party or any of such Party’s Affiliates experiences a change in control that
results in a Third Party either (i) becoming an Affiliate of such Party or
(ii) become such Party’s successor under this Agreement (such Third Party, an
“Acquirer”), and the Acquirer or any of such Acquirer’s Affiliates, immediately
prior to such acquisition, owns or has a license or other right to a Competing
Product, then the Acquirer and its Affiliates (including for the avoidance of
doubt, the acquired Party and its Affiliates) shall not be prohibited from
developing or commercializing such Competing Product, provided that the Acquirer
does not use any Confidential Information of the other Party in connection with
the development or commercialization of such Competing Product.

 

2.9                               Covenant Not To Sue.  VIVUS hereby grants to
Auxilium a covenant not to sue on any VIVUS Technology on account of the
Development, manufacture, or Commercialization of the Product in the Field in
the Auxilium Territory by or on behalf of Auxilium, its Affiliates or
sublicensees during the Term.

 

2.10                        Letter Agreement.  A letter, signed by ***,
addressing *** is attached hereto as Exhibit E to this Agreement (the “Letter
Agreement”).  No further consent of VIVUS shall be required for Auxilium to
receive the benefit of the Letter Agreement, and Auxilium shall have the right
to *** as a consequence of *** in the Letter Agreement being ***.

 

2.11                        Notice Right.  VIVUS shall provide Auxilium with
prompt written notice of any breach or alleged breach, including without
limitation any notice of such breach or alleged breach provided by MTPC or its
successor under the MTPC Agreement, of the MTPC Agreement, or by any Third Party
manufacturer under any manufacturing agreement between such Third Party
manufacturer and VIVUS, and shall provide Auxilium with copies of any
documentation and correspondence between MPTC or such Third Party manufacturer
and VIVUS regarding such breach including written summaries of any oral
discussions.  In the event that VIVUS is in breach of the MTPC Agreement or such
manufacturing agreement, it shall promptly provide to Auxilium a written plan of
action to remedy or cure such breach and shall keep Auxilium promptly informed
of its progress or any changes to such plan of action.  VIVUS may condition
disclosure of attorney-client privileged information or attorney work product on
the Parties’ execution of a joint defense agreement, common interest agreement,
or similar agreement intended to preserve attorney-client and attorney work
product privileges under Applicable Law, in a form reasonably acceptable to
VIVUS.

 

ARTICLE 3
GOVERNANCE

 

3.1                               Joint Steering Committee.  Within *** after
the Effective Date, VIVUS and Auxilium shall form a Joint Steering Committee
(“JSC”) consisting of *** representatives from VIVUS and *** representatives
from Auxilium.  Each Party may replace any of its JSC representatives at any
time upon prior written notice to the other Party.

 

3.2                               Meetings of the JSC.  The JSC shall meet at
least ***, unless a particular meeting is waived by mutual consent.  In
addition, each Party shall have the right to call a

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

meeting of the JSC on reasonable written notice to the other Party.  Subject to
the foregoing, the JSC shall meet on such dates and at such times as agreed by
the JSC and shall meet via teleconference or videoconference or, if mutually
agreed by the Parties, at a location determined by the JSC.  Upon prior written
notice to, and approval of, the JSC, each Party may permit visitors to attend
meetings of the JSC, provided that any approved visitor shall be subject to
confidentiality and non-use obligations no less stringent than the terms of
Article 11.  Each Party shall be responsible for its own expenses for
participating in the JSC.  Meetings of the JSC shall be effective only if at
least (1) representative of each Party is present or participating, subject to
the following sentence.  The Parties acknowledge and agree that VIVUS shall have
the right to opt out of its participation in the JSC, which shall only be
effective if done in writing with specific reference to this subsection, at any
time, in which case Auxilium shall have the right to make the decisions and take
the actions previously reserved to the JSC, and shall keep VIVUS reasonably
informed of its plans and activities on at least a semi-annual basis.

 

3.3                               Responsibilities of the JSC.  The JSC shall
have the responsibility and authority to:

 

(a)                                 review and comment on any Development being
conducted by either Party;

 

(b)                                 provide a forum for discussing any
development relating to the Product being conducted by VIVUS (or its
sublicensees) outside the Auxilium Territory;

 

(c)                                  review and comment on marketing and sales
activities being carried out by Auxilium in the Auxilium Territory, including
review of the Commercialization and Medical Affairs Plans;

 

(d)                                 provide a forum for discussing marketing and
sales activities being conducted by VIVUS (or its sublicensees) outside the
Auxilium Territory;

 

(e)                                  review and discuss any manufacturing or
supply issues that may arise;

 

(f)                                   coordinate the efforts of the Parties with
respect to the Label Expansion Filing;

 

(g)                                 Establish subcommittees pursuant to
Section 3.6 on an as-needed basis, oversee the activities of all subcommittees
so established, and address disputes or disagreements arising in all such
subcommittees; and

 

(h)                                 Perform such other functions as the Parties
may agree in writing.

 

3.4                               Areas Outside the JSC’s Authority.  The JSC
shall not have any authority other than that expressly set forth in Section 3.3
and, specifically, shall have no authority to (a) amend or interpret this
Agreement, or (b) determine whether or not a breach of this Agreement has
occurred.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

3.5                               JSC Decisions.

 

(a)                                 Consensus; Good Faith; Action Without
Meeting. The JSC shall decide all matters by consensus, with each Party having
one (1) collective vote.  The members of the JSC shall act in good faith to
cooperate with one another and to reach agreement with respect to issues to be
decided by the JSC.  Action that may be taken at a meeting of the JSC also may
be taken without a meeting if a written consent setting forth the action so
taken is signed by one (1) duly authorized representative of each Party.

 

(b)                                 Failure to Reach Consensus.  In the event
that the members of the JSC cannot come to consensus within *** with respect to
any matter over which the JSC has authority and responsibility as set forth in
Section 3.3, the JSC shall submit the respective positions of the Parties with
respect to such matter for discussion in good faith to the respective chief
executive officers of VIVUS and Auxilium for resolution.  If such chief
executive officers are not able to mutually agree upon the resolution to such
matter within *** after submission to them, then, subject to the limitations of
Section 3.4, (a) the chief executive officer of VIVUS shall have the right to
decide matters relating to a regulatory issue or the Label Expansion Filing, in
each case, prior to transfer of the Product Marketing Authorization to Auxilium,
except that in no event can the chief executive officer of VIVUS unilaterally
decide such matter in a manner that (i) creates or would reasonably be expected
to create ***; (ii) *** or would reasonably be expected to *** the ***;
(iii) impedes or may impede in any way the supply of Product to Auxilium, or
(iv) is contrary to the terms of this Agreement or any other written agreement
between the Parties; and (b) to the extent such matter relates to a Development
or Commercialization issue, or relates to a regulatory issue (after transfer of
the Product Marketing Authorization to Auxilium), the chief executive officer of
Auxilium shall have the right to decide such matter, except that in no event can
the chief executive officer of Auxilium unilaterally decide such matter in a
manner that (i) creates or would reasonably be expected to create ***; (ii) ***
or would reasonably be expected to *** the ***, or (iii) is contrary to the
terms of this Agreement or any other written agreement between the Parties.

 

3.6                               Subcommittees.  The JSC shall have the right
to establish one (1) or more subcommittees and to delegate certain of its powers
and responsibilities thereto.  Subcommittees established by the JSC shall
operate under the same rules as the JSC, except that any disputes that cannot be
resolved by a subcommittee in a reasonable time period shall be submitted to the
JSC for resolution in accordance with Section 3.5.

 

3.7                               Alliance Manager.  Each Party shall appoint
one (1) employee representative who possesses a general understanding of
regulatory, manufacturing, and marketing issues to act as its respective
alliance manager for this relationship (“Alliance Manager”).  The Alliance
Manager shall be one of the *** representatives on the JSC for each Party.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ARTICLE 4
DEVELOPMENT AND COMMERCIALIZATION

 

4.1                               Development Obligations.

 

(a)                                 Time of Onset Study.  VIVUS shall finalize
the reports from the Time of Onset Study, at VIVUS’s sole cost and expense.  At
VIVUS’s sole cost and expense, VIVUS shall prepare and file with the FDA
appropriate Regulatory Materials designed to use the results of the Time of
Onset Study to obtain a Time of Onset Claim for the Product in the Auxilium
Territory (the “Label Expansion Filing”), and VIVUS shall use its Commercially
Reasonable Efforts to obtain approval of the Lab12el Expansion Filing; provided
however that in no event shall VIVUS be required to conduct any additional
Development to support the Label Expansion Filing.  Auxilium shall provide VIVUS
with all reasonable assistance necessary for such preparation and filing,
including without limitation access to all data from the Time of Onset Study. 
Data or results from the Time of Onset Study shall be owned by VIVUS and shall
be licensed to Auxilium hereunder as VIVUS Know-How pursuant to Section 2.2.

 

(b)                                 Post-Approval Studies.  VIVUS shall be
responsible for conducting any post-Regulatory Approval studies of Product that
are required by the FDA in the Auxilium Territory (“FDA-Required Studies”).  The
costs of conducting any FDA-Required Studies shall be borne by the Parties
equally, up to a maximum aggregate payment by Auxilium of ***, and once this
maximum is reached, VIVUS shall be solely responsible for the remainder of such
costs.  VIVUS shall conduct such studies using Commercially Reasonable Efforts. 
Any additional post-Regulatory Approval studies of Product that Auxilium
determines to conduct with respect to the Product in the Field in the Auxilium
Territory shall be conducted by Auxilium as its sole expense.  Auxilium shall
not be under any obligation to conduct any such additional post-Regulatory
Approval studies of Product.

 

(c)                                  Use of Data.  Each Party shall have the
right, without any additional payment, to use any clinical or non-clinical data
developed by or on behalf of the other Party or its Affiliates relating to the
Product solely (i) to support the Regulatory Approval of Products in its
territory (i.e., the Auxilium Territory for Auxilium and the VIVUS Territory for
VIVUS) and (iii) for Promotional, marketing, and medical education purposes in
support of the Commercialization of the Product in its territory.  The rights
set forth in this section may be sublicensed by each Party to any Third Party
collaborator or licensee in such Party’s territory (or a portion thereof) who
also holds Development or Commercialization rights to the Product in the Party’s
respective Territory.

 

(d)                                 Other Development.  As between the Parties,
except for the responsibilities assigned to VIVUS pursuant to Section 4.1(a),
Auxilium shall have the sole right to conduct any further Development work
(including clinical trials) on the Product in the Field in the Auxilium
Territory, at its sole discretion.  Auxilium shall be responsible for all of its
costs in connection with any further Development activities that it conducts,
unless otherwise mutually agreed in writing by the Parties.

 

4.2                               Commercialization — General.  Subject to the
terms of this Agreement, Auxilium shall have sole responsibility and
decision-making authority for Commercialization activities for the Auxilium
Territory.  Auxilium shall be solely responsible for all costs and expenses
associated with such Commercialization activities.  The Commercialization
activities shall comply in all material respects with Applicable Law. 
Notwithstanding the foregoing,

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Auxilium acknowledges and agrees that, under the MTPC Agreement, MTPC retains
certain co-promotion rights in the Auxilium Territory with respect to the
Product outside the field of male erectile dysfunction.  Each of Auxilium and
VIVUS agree to cooperate in good faith should a co-promotion agreement need to
be negotiated with MTPC.

 

4.3                               Commercialization Plan.

 

(a)                                 Without limiting the generality of
Auxilium’s sole responsibility and decision-making authority for Commercializing
the Product in the Field in the Auxilium Territory as set forth in Section 4.2,
Auxilium will use its Commercially Reasonable Efforts to carry out the
Commercialization of the Product in accordance with a written Commercialization
Plan, as such may be amended or revised by Auxilium from time to time, that
describes the anticipated Commercialization activities to be performed with
respect to Product in the Auxilium Territory by Auxilium or on its behalf by
permitted Third Parties (the “Commercialization Plan”).  Each Commercialization
Plan shall address, in reasonable detail, to the extent applicable, call plans
for Detailing of Product, Sales Force training, Product sampling strategies and
quantities, Product positioning and scientific communication strategy, and DTC
and non-DTC advertising.

 

(b)                                 Attached hereto as Exhibit A is a
Commercialization Plan covering activities to be conducted in preparation of
Product Launch in the Auxilium Territory and during the first full calendar year
following the Product Launch.

 

(c)                                  Auxilium shall thereafter update the
Commercialization Plan (together with the Medical Affairs Plan described in
Section 4.7) on an annual basis as follows:  Auxilium shall provide the JSC with
preliminary drafts of the Commercialization Plan and Medical Affairs Plan no
later than *** of each year for the JSC’s review and comment and Auxilium shall
provide the JSC with the final Commercialization Plan and Medical Affairs Plan
no later than *** of the year immediately following such year.  In preparing the
updated versions of the Commercialization Plan and Medical Affairs Plan,
Auxilium shall analyze the effectiveness of the elements of the prior year
Commercialization Plan and Medical Affairs Plan and shall use updated sales
forecasts to develop the new Commercialization Plan.  Auxilium agrees to give
due consideration to the input provided by the JSC but Auxilium at all times
will retain responsibility and decision-making authority for the
Commercialization of the Product in the Field in the Auxilium Territory. 
Auxilium may, at its election, update the Commercialization Plan and Medical
Affairs Plan between annual updates by following this same procedure.

 

(d)                                 Each Party shall use Commercially Reasonable
Efforts in performing its obligations under this Section 4.3 concerning (as
applicable) the Commercialization Plan and Medical Affairs Plan.

 

(e)                                  In the event of any inconsistency between,
on the one hand, the Commercialization Plan or Medical Affairs Plan and, on the
other hand, this Agreement, the terms of this Agreement shall prevail.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

4.4                               Commercialization by Auxilium.  Auxilium,
itself or through its Affiliates or sublicensees, shall use Commercially
Reasonable Efforts to Commercialize the Product in the Field in the Auxilium
Territory.  Without limiting the generality of the foregoing, Auxilium shall
commence a Product Launch in the United States no later than ***. 
Notwithstanding the foregoing or any other provision of this Agreement, in the
event that Auxilium, due solely to reasons outside of its reasonable control, is
unable to commence a Product Launch in the United States no later than ***, due
to VIVUS, or any supplier or subcontractor of VIVUS, failing to ship to Auxilium
Product for sale reasonably in advance of such date, and ***, then, in addition
to any other rights or remedies of Auxilium under this Agreement, Auxilium shall
have the right to terminate this Agreement and promptly receive a return of the
license fee paid by Auxilium under Section 7.1.  If VIVUS has complied with the
terms of the above and in the event Auxilium fails to commence a Product Launch
in the United States by *** and as a result of the failure to launch, ***, VIVUS
shall, in addition to any other rights or remedies of VIVUS under this
Agreement, have the right to retain the license fee paid by Auxilium under
Section 7.1, and VIVUS shall have no liability to Auxilium as a result of ***.

 

4.5                               Sales Force.

 

(a)                                 General.  Auxilium shall at all times during
the Term maintain a Sales Force containing a reasonable number of sales
representatives in order to meet Auxilium’s obligations under Section 4.4 with
respect to the United States.  The Sales Force may consist of employees of
Auxilium or a contract sales force (or a combination thereof); provided that
Auxilium shall remain responsible for the management, supervision, and
performance of such contract sales force.

 

(b)                                 Qualifications.  Unless otherwise agreed by
the Parties, Auxilium shall subject the members of its Sales Force to
substantially the same minimum qualifications that it applies to its sales
forces for its other products in the Auxilium Territory.

 

(c)                                  Compensation.  Auxilium shall be solely
responsible for all costs and expenses of recruiting, hiring, maintaining and
compensating its Sales Force, including salaries, benefits and incentive
compensation.

 

4.6                               Promotional Materials.

 

(a)                                 Auxilium shall be responsible, at its
expense, for preparing and producing the then current Promotional Materials.  Up
to two times per year Auxilium shall make its core Promotional Materials
available to the JSC for its review.  The Promotional Materials used by Auxilium
or its Affiliates or sublicensees in a particular market in the Auxilium
Territory shall be consistent with the Regulatory Approval in the Auxilium
Territory and shall in any event comply in all material respects with Applicable
Law.  Auxilium shall use and distribute the Promotional Materials in accordance
with the terms of this Agreement.  To the extent that VIVUS disagrees with
Promotional message or tactics proposed by Auxilium for Product in the Auxilium
Territory, it may raise such issues with the JSC for discussion.  Auxilium shall
be solely responsible for timely submitting, as applicable, any Promotional
Materials to the FDA’s

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Office of Prescription Drug Promotion (“OPDP”), or to any equivalent Regulatory
Authority elsewhere in the Auxilium Territory (including to any applicable state
governmental authorities therein).  Promptly following the Effective Date, VIVUS
will take such actions necessary to confirm with OPDP that Auxilium is
responsible for such submissions on behalf of VIVUS.

 

(b)                                 Auxilium shall not use or distribute in
connection with Promotion of the Product any materials bearing VIVUS’s name or
trademarks without VIVUS’s prior written approval. Notwithstanding the
foregoing, Auxilium shall be permitted to use the VIVUS Trademarks in accordance
with the license granted in Section 2.1(b).

 

(c)                                  All Promotional Materials shall include
MTPC’s name in a form that references MTPC as the licensor, to the extent
permitted by Applicable Law and is customary for such materials in the Auxilium
Territory.  Auxilium shall directly provide MTPC with copies of all Promotional
Materials as soon as reasonably practicable after such Promotional Materials are
first used.

 

4.7                               Medical Affairs Activities.  Without limiting
the generality of Auxilium’s sole responsibility and decision-making authority
for Commercializing the Product in the Field in the Auxilium Territory as set
forth in Section 4.2, Auxilium will use its Commercially Reasonable Efforts to
carry out medical affairs activities for the Product in accordance with a
written Medical Affairs Plan, as such may be amended or revised by Auxilium from
time to time, that describes the anticipated medical affairs activities to be
performed with respect to Product in the Auxilium Territory by Auxilium or on
its behalf by permitted Third Parties (the “Medical Affairs Plan”).  Each
Medical Affairs Plan shall address, in reasonable detail and to the extent
applicable, grants to support continuing medical education, medical information
services, the support of investigator-initiated trials, and phase IV clinical
trials (in each case, with respect to Product in the Field in the Auxilium
Territory).  Attached hereto as Exhibit A is a Medical Affairs Plan covering
those medical affairs activities anticipated to be conducted in preparation of
Product Launch in the Auxilium Territory and during the first full calendar year
following the Product Launch.

 

4.8                               Compliance. In performing its duties
hereunder, Auxilium shall, and shall use its Commercially Reasonable Efforts to
cause its Sales Force to, comply with all Applicable Laws in all material
respects, including all laws and regulations and other guidelines concerning the
sale, promotion, and advertising of prescription drug products that are
applicable to the Auxilium Territory, such as the AMA’s Guidelines on Gifts to
Physicians, the Pharmaceutical Research and Manufacturers of America Code on
Interactions with Healthcare Professionals, and the standards promulgated by the
Accreditation Council for Continuing Medical Education, each as amended from
time to time.  Further, Auxilium shall use its Commercially Reasonable Efforts
to cause its Sales Force to comply with all Auxilium compliance policies as in
effect from time to time while selling or marketing the Product.

 

4.9                               Re-Sale Price.  Auxilium shall have the sole
discretion and authority to determine the price(s) (including discounts) at
which it sells Products in the Auxilium Territory, subject to Auxilium’s
compliance with Applicable Law.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

4.10                        Commercialization Reports.  Auxilium shall keep the
JSC (or VIVUS in the absence of a JSC) reasonably informed regarding the
material progress and results of Auxilium’s Commercialization activities and
those of its Affiliates and sublicensees, including providing the following:

 

(a)                                 On a quarterly basis during the Term,
Auxilium shall provide VIVUS with an email report of gross sales and Net Sales
of the Products in the Auxilium Territory during said period and on a calendar
year-to-date basis.  Any such report shall be in a reasonable format, as
determined by Auxilium in its discretion.  Each such report shall be deemed to
constitute Confidential Information of Auxilium for purposes of this Agreement.

 

4.11                        Cross-Territory Sales.  Neither Party shall
Commercialize or authorize the Commercialization of any Product in the other
Party’s Territory.  Except as authorized under Sections 2.1 and 2.2, neither
Party shall, itself or through other Persons, directly solicit, advertise, sell,
distribute, ship, consign, or otherwise transfer any Product outside such
Party’s Territory.  Each Party shall use Commercially Reasonable Efforts to
ensure that Products sold in its Territory are not used outside such Territory. 
Without limiting the generality of the foregoing, neither Party shall sell any
Product to a purchaser if such Party knows, or has reason to believe, that such
purchaser intends to remove such Product from such Party’s Territory or
otherwise intends to facilitate the use of such Product outside such Party’s
Territory.  Each Party shall use Commercially Reasonable Efforts to ensure that
its Affiliates, sublicensees, distributors, and wholesalers comply with all of
the foregoing obligations.

 

ARTICLE 5
REGULATORY

 

5.1                               Transfer of Marketing Authorization.

 

(a)                                 Transfer.  VIVUS shall, as soon as
practicable following the later of (i) *** that *** is approved, and (ii) the
approval of *** as a *** by ***, notify the FDA of the transfer to Auxilium of
NDA #202276 (the “Product Marketing Authorization”), and shall promptly provide
a correct and complete copy of such notice of transfer to Auxilium.  Promptly
following the Effective Date, VIVUS shall provide Auxilium with a complete copy
of NDA #202276 and all related correspondence with the FDA.  VIVUS shall use
Commercially Reasonable Efforts to complete any and all other regulatory
requirements necessary for such transfer in accordance with Applicable Laws. 
Auxilium shall assist and cooperate with VIVUS in connection with such
transfer.  Auxilium shall be responsible for out of pocket costs and expenses
incurred by either Auxilium or VIVUS or their Affiliates in connection with the
transfer of the Product Marketing Authorization.  Such payments shall be based
on written invoices submitted to Auxilium by VIVUS from time to time.  For
clarity, only the Product Marketing Authorization will be transferred to
Auxilium, and no patents, patent applications, or other intellectual property of
VIVUS shall be transferred.

 

(b)                                 Post-Transfer Responsibilities.  Following
completion of the transfer of the Product Marketing Authorization to Auxilium,
the obligation set forth in this Section 5.1(b)

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

shall apply.  Auxilium shall use its Commercially Reasonable Efforts to comply
with all requirements imposed on Auxilium as the holder of the Product Marketing
Authorization by Applicable Law and for maintaining the on-going validity of the
Product Marketing Authorization.  Auxilium shall not take any actions, other
than to the extent required by Applicable Law, that would reasonably be expected
to cause the Product Marketing Authorization to be withdrawn by the FDA. 
Auxilium shall be responsible for collecting and maintaining any safety-related
information required by Applicable Law in the Auxilium Territory and will
coordinate with VIVUS (or at VIVUS’s request, with VIVUS’s licensees of the
Product in the VIVUS Territory) to provide any portion of such information that
is necessary or useful to support safety documentation/reporting in the VIVUS
Territory.

 

(c)                                  Restriction on Further Transfer.  Auxilium
shall in no circumstances transfer, or permit any Affiliates to transfer, the
Product Marketing Authorization to any Third Party without the prior written
consent of VIVUS; provided that the foregoing shall not limit or otherwise
restrict in any way a change in control of Auxilium.  Auxilium acknowledges that
a breach of this Section 5.1(c) by Auxilium would constitute a material breach
of this Agreement.

 

(d)                                 VIVUS Retained Rights.  Notwithstanding the
transfer of the Product Marketing Authorization by VIVUS to Auxilium as provided
in Section 5.1, VIVUS shall, in all circumstances, retain the following rights
after such transfer: (i) VIVUS shall exercise control over the selection of the
manufacturer of the Product for sale in the Auxilium Territory unless and until
the Supply Chain Transfer occurs pursuant to Section 6.2; and (ii) VIVUS shall
remain the owner of all data filed with Regulatory Authorities in connection
with the Product Marketing Authorization and the Label Expansion Filing and
shall retain the right, with prior written notice to Auxilium, to grant access
to this data to Third Parties who are collaborating with or otherwise assisting
VIVUS in connection with the Development or Commercialization of the Product for
use in the Field outside the Auxilium Territory, or manufacturing of the Product
and/or the development, commercialization, or manufacturing of any other VIVUS
product; and (iii) VIVUS shall, in accordance with Section 5.2(c), retain final
decision-making right with respect to the content of any communications with
Regulatory Authorities in the Auxilium Territory in connection with the
qualification of Product manufacturers unless and until a Supply Chain Transfer
occurs pursuant to Section 6.2.

 

5.2                               Regulatory Materials and Regulatory Approvals.

 

(a)                                 Product Marketing Authorization.  Upon
transfer of the Product Marketing Authorization to Auxilium in accordance with
Section 5.1, (i) Auxilium shall be the legal and beneficial owner of the Product
Marketing Authorization and any other Regulatory Approval granted by the FDA or
other Regulatory Authority in the Auxilium Territory with respect to the
Product, and (ii) Auxilium shall be solely responsible for all communications
and other dealings with the FDA and any other Regulatory Authorities in the
Auxilium Territory relating to the Product or the Product Marketing
Authorization, subject to Section 5.1(d).

 

(b)                                 Costs.  Except as otherwise provided in this
Agreement, each Party shall bear its own costs in connection with its
performance of regulatory activities hereunder.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, VIVUS shall be responsible for any fees payable
to the FDA or any other Regulatory Authority in the Auxilium Territory with
respect to the Product prior to the transfer of the Product Marketing
Authorization to Auxilium, and Auxilium shall be responsible for any fees
payable to the FDA or any other Regulatory Authority in the Auxilium Territory
with respect to the Product after the transfer of the Product Marketing
Authorization to Auxilium.  With respect to any fees paid by VIVUS prior to the
transfer of the Product Marketing Authorization to Auxilium as prepayments to
the FDA or any other Regulatory Authority in the Auxilium Territory with respect
to the Product, Auxilium shall reimburse VIVUS for the pro rata portion of such
fees that are allocable to the Term of this Agreement.

 

(c)                                  Notifications; Communications with
Regulatory Authorities.  During the Term, each Party shall keep the other
reasonably and regularly informed of such Party’s submission to Regulatory
Authorities of all material Regulatory Materials, meetings with Regulatory
Authorities, and receipt of, or any material changes to existing, Regulatory
Approvals, in each case for the Product in the Auxilium Territory, pursuant to
procedures to be developed by the JSC.  Prior to completion of the transfer of
the Product Marketing Authorization to Auxilium in accordance with Section 5.1,
VIVUS and Auxilium shall jointly make decisions with respect to the content of
any communications that VIVUS makes to Regulatory Authorities regarding the
Product.  Following completion of transfer of the Product Marketing
Authorization to Auxilium in accordance with Section 5.1, Auxilium shall have
the right to make any final decisions with respect to the content of any
communications that it makes to Regulatory Authorities regarding the Product;
provided, however, that (i) any commitments to a Regulatory Authority in the
Auxilium Territory that would reasonably be expected to have a material impact
on the Commercialization of the Product in the VIVUS Territory shall require
VIVUS’s prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

5.3                               Other Regulatory Obligations.

 

(a)                                 Auxilium shall comply with all
pharmacovigilance obligations imposed by Applicable Law in relation to the
Product.  Each Party shall keep the other informed in a timely manner of any
Information that such Party receives (directly or indirectly) that (i) raises
any material concerns regarding the safety or efficacy of the Product;
(ii) reasonably indicates or suggests a potential material liability of either
Party to Third Parties in connection with the Product; (iii) is reasonably
likely to lead to a recall or market withdrawal of the Product in any
jurisdiction; or (iv) relates to the Product and is reasonably likely to have a
material impact on a Regulatory Approval, Pricing Approval, or the
Commercialization of the Product in the Field in the Auxilium Territory.

 

(b)                                 Each Party shall fully cooperate with and
assist the other Party in complying with any regulatory obligations with respect
to the Product in the Auxilium Territory.

 

(c)                                  Prior to the completion of the transfer of
the Product Marketing Authorization to Auxilium, Auxilium shall not communicate
with any Regulatory Authority in the Auxilium Territory regarding any Product
unless explicitly requested or permitted in writing

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

to do so by VIVUS.  Following the completion of transfer of the Product
Marketing Authorization to Auxilium, (i) Auxilium’s communications with
Regulatory Authorities in the Auxilium Territory regarding the Product shall
comply with Section 5.2(c) and Section 5.3(a), and (ii) except to the extent
required by Applicable Law, VIVUS shall not communicate with any Regulatory
Authority in the Auxilium Territory regarding any Product unless explicitly
requested or permitted in writing to do so by Auxilium.  Except to the extent
required by Applicable Law, in no event shall Auxilium communicate with any
Regulatory Authority in the VIVUS Territory regarding any Product unless
explicitly requested or permitted in writing to do so by VIVUS.

 

5.4                               Intentionally Omitted.

 

5.5                               Rights of Reference.  VIVUS hereby grants to
Auxilium an exclusive right of reference to all Regulatory Materials and
Regulatory Approvals owned or Controlled by VIVUS solely for the purpose of
obtaining or maintaining, during the Term, the Product Marketing Authorization,
in each case subject to Section 4.1(a).  Auxilium hereby grants to VIVUS an
exclusive right of reference to all Regulatory Materials, Regulatory Approvals,
and Pricing Approvals owned or Controlled by Auxilium solely for the purpose of
obtaining or maintaining Regulatory Approval for Product in the VIVUS Territory
during the Term.

 

5.6                               Regulatory Actions.

 

(a)                                 Notice of Non-Compliance.  Each Party shall
promptly disclose to the other Party any information that it receives pertaining
to notices from Regulatory Authorities of non-compliance with Applicable Laws
that might reasonably be expected to have an impact on the Commercialization of
the Product in the Territory, including any notices relating to the manufacture
of the Product.

 

(b)                                 Inspection or Audit.  If a Regulatory
Authority desires to conduct an inspection or audit of either Party’s facility
or a facility under contract with either Party with regard to the Product, such
Party shall cooperate and cause the contract facility to cooperate with such
Regulatory Authority during such inspection or audit.  Each Party shall use its
Commercially Reasonable Efforts to segregate, and not disclose, any Confidential
Information of the other Party or other materials, correspondence and documents
that are not required to be disclosed during an audit or inspection by a
Regulatory Authority.  To the extent that either Party receives the inspection
or audit observations of such Regulatory Authority, such Party shall promptly
provide the other Party with a copy of the inspection or audit observations of
such Regulatory Authority.  The Party holding the Product Marketing
Authorization shall prepare the response to any such observations, but the
submission of the response to the applicable Regulatory Authority shall be
subject to the other Party’s review, and the Party holding the Product Marketing
Authorization shall give due consideration to such other Party’s comments.  Each
Party shall implement at its own cost the actions to correct any material
deficiencies with such Party’s facility or facility under contract found by the
Regulatory Authority during the audit or inspection, in accordance with the
requirements of the Regulatory Authority and Applicable Law.  In the case of any
audit or inspection of a Party’s facility or a facility under contract with

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

such Party where such audit or inspection is not related to the Product, such
Party shall promptly notify the other Party of any findings of such an audit or
inspection that may have an effect on the other Party’s ability to assume its
obligation and responsibilities imposed by this Agreement or the
Commercialization of the Product in the Auxilium Territory.

 

(c)                                  Product Withdrawals and Recalls.  The
Parties shall exchange their internal standard operating procedures (“SOPs”) for
conducting product recalls reasonably in advance of Product Launch, and shall
discuss and resolve any conflicts between such SOPs and issues relating thereto
promptly after such exchange.  In the event of any disagreement as to how to
resolve any such conflicts with respect to the Product, VIVUS’s SOP shall
control unless and until VIVUS transfers ownership of the Product Marketing
Authorization to Auxilium, and Auxilium’s SOP shall control thereafter.  If
either Party becomes aware of information relating to the Product that indicates
that a unit or batch of such Product may not conform to the specifications
therefor, or that potential adulteration, misbranding, and/or other issues have
arisen that relate to the safety or efficacy of Products, it shall promptly so
notify the other Party.  To the extent practicable, the Parties shall discuss
the circumstances of any potential product recall, field correction, or
withdrawal of any Product and possible appropriate courses of action.  If
Auxilium decides to initiate a recall, field correction, or withdrawal of
Product in the Auxilium Territory, Auxilium shall have the right and
responsibility, at its expense but without limiting any claims Auxilium may have
against VIVUS or any other Person, to control such recall, field correction, or
withdrawal in a manner consistent with its internal SOPs (as revised pursuant to
the first sentence of this Section 5.6(c), if applicable); provided, however,
Auxilium shall consider in good faith the views of VIVUS as to whether a recall,
field correction, or withdrawal is necessary or appropriate.  For clarity, as
between the Parties, VIVUS shall have the right, at its expense, to control all
recalls, field corrections, and withdrawals of any Product in the VIVUS
Territory.  Each Party shall maintain complete and accurate records of any
recall, field correction, or withdrawal in its territory for such periods as may
be required by Applicable Laws, but in no event for less than ***.  For purposes
of clarity, for Product supplied by VIVUS under the Commercial Supply Agreement,
the Parties’ respective responsibilities for the costs of any Product recall,
field correction, or withdrawal of such Product shall be as set forth in the
Commercial Supply Agreement.

 

5.7                               PV Agreement.  Not later than *** after the
Effective Date, the Parties shall use commercially reasonable efforts to enter
into a separate pharmacovigilance agreement (the “PV Agreement”) containing the
specific terms, conditions and obligations of the Parties with respect to the
collection, reporting and monitoring of all adverse drug reactions, adverse
events, medical inquires with safety concerns, and other relevant drug safety
matters with respect to Products during the Term.

 

ARTICLE 6
MANUFACTURING

 

6.1                               Commercial Supply Agreement.  Concurrent with
the execution of this Agreement, the Parties have executed the manufacturing and
supply agreement (the “Commercial Supply Agreement”) attached hereto as
Exhibit B, under which VIVUS has

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

agreed to supply, itself or through *** Third Party manufacturers, bulk tablets
of Product to Auxilium, its Affiliates, and/or its sublicensees for
Commercialization in the Field in the Auxilium Territory.  Not later than ***
after the Effective Date, the Parties shall use commercially reasonable efforts
to enter into a separate quality agreement governing the agreed-upon
specifications and other technical aspects of supply of such Product for
Commercialization in the Field in the Auxilium Territory (the “Quality
Agreement”).  For the avoidance of doubt, none of VIVUS’s agreements with Third
Party manufacturers and suppliers for the Product shall be assigned to Auxilium
on the Effective Date.

 

6.2                               Transition of Supply Chain.  At a time
selected by Auxilium, but in any event no later than the third (3rd) anniversary
of the Effective Date, Auxilium may elect to have VIVUS transfer control of the
supply chain for the Product to Auxilium or its designee for the supply of
Product for the Auxilium Territory by assigning to Auxilium VIVUS’s
agreement(s) with the contract manufacturer(s) in such supply chain (the “Supply
Chain Transfer”).  As promptly as practicable following written notice from
Auxilium that it will exercise its right to a Supply Chain Transfer, the Parties
shall discuss and agree on a written plan for the Supply Chain Transfer (the
“Supply Chain Transfer Plan”).  Following agreement on such Supply Chain
Transfer Plan, the Parties shall each use Commercially Reasonable Efforts to
carry out their respective obligations thereunder in a timely fashion; provided,
however, the Supply Chain Transfer shall only occur if and when Auxilium makes
the applicable election.  Following the Supply Chain Transfer, Auxilium shall
pay the Third Party manufacturer of Product directly for such supply.

 

ARTICLE 7
FINANCIALS

 

7.1                               License Fee.  No later than *** after the
Effective Date, Auxilium shall pay to VIVUS a one-time, non-refundable,
non-creditable license fee of thirty million dollars ($30,000,000) by wire
transfer of immediately available funds into an account designated in writing by
VIVUS.

 

7.2                               Milestone Payments.  Auxilium shall make each
of the milestone payments indicated below to VIVUS upon the achievement of the
corresponding milestone event, and in each case as adjusted pursuant to
Section 7.4:

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Milestone Event

 

Payment

 

Approval by FDA of a Time of Onset Claim for the Product in the Auxilium
Territory

 

$15 Million

 

Aggregate Net Sales of Product in any calendar year in the Auxilium Territory
first reach $***

 

$***

 

Aggregate Net Sales of Product in any calendar year in the Auxilium Territory
first reach $***

 

$***

 

Aggregate Net Sales of Product in any calendar year in the Auxilium Territory
first reach $***

 

$***

 

Aggregate Net Sales of Product in any calendar year in the Auxilium Territory
first reach $***

 

$***

 

Aggregate Net Sales of Product in any calendar year in the Auxilium Territory
first reach $***

 

$***

 

Aggregate Net Sales of Product in any calendar year in the Auxilium Territory
first reach $***

 

$***

 

Aggregate Net Sales of Product in any calendar year in the Auxilium Territory
first reach $***

 

$***

 

 

Each milestone payment in this Section 7.2 shall be paid only once.  The maximum
total amount of payment to VIVUS pursuant to this Section 7.2 shall be two
hundred seventy million dollars ($270,000,000).  For the Time of Onset Claim
milestone payment above, Auxilium shall pay VIVUS the applicable milestone
payment within *** after the achievement of the corresponding milestone event. 
For the other milestone payments, Auxilium shall notify and pay to VIVUS the
applicable milestone payment together with the delivery of the quarterly report
pursuant to Section 7.5 for the calendar quarter in which the applicable event
was achieved.  For clarity, in the event that more than one (1) of the aggregate
Net Sales thresholds is achieved in a calendar year, Auxilium shall owe each of
the corresponding payments.  Each milestone payment hereunder shall be made by
wire transfer of immediately available funds into an account designated in
writing by VIVUS.  Each such milestone payment is non-refundable and
non-creditable against any other payments due hereunder.

 

7.3                               Royalty Payments to VIVUS.

 

(a)                                 Royalty Payments to VIVUS.  During the
Royalty Term, on a calendar quarter basis, Auxilium shall pay to VIVUS royalties
calculated as a percentage of Net Sales of Products in the Auxilium Territory as
follows (“Royalty Payments”):

 

Aggregate Net Sales of Products in a calendar year
in the Auxilium Territory

 

Royalty Rate

 

Portion of Net Sales less than or equal to US$***

 

***

%

Portion of Net Sales greater than US$*** and less than or equal to US$***

 

***

%

Portion of Net Sales greater than US$***

 

***

%

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

For purposes of illustration only, if Net Sales in the Auxilium Territory for
each of the four calendar quarters in 2014 was $***, the royalties due to VIVUS
hereunder would be as follows:  ***.

 

(b)                                 Duration.  Royalty payments shall be payable
under this Section 7.3 during the period commencing with the Effective Date and
continuing on a country-by-country basis until the later of: (i) ten (10) years
after the Product Launch in such country, or (ii) expiration of the last to
expire Patents within the VIVUS Patents covering the Product in such country
(the “Royalty Term”).

 

7.4                               Royalties under MTPC Agreement.  In addition
to the royalties owed to VIVUS pursuant to Section 7.3, Auxilium shall be
responsible for paying the amounts and payments set forth on Exhibit C owed by
VIVUS to MTPC under the MTPC Agreement on account of Net Sales of Auxilium or
its Affiliates or sublicensees, including the royalties on net sales owed to
MTPC during the MTPC Royalty Period, trademark royalties owed to MTPC after the
end of the MTPC Royalty Period, and Auxilium’s pro-rata share of the sales
milestone, all of which are set forth in Exhibit C (the “MTPC Payments”).  For
the avoidance of doubt, the Parties acknowledge that such payments to VIVUS are
intended to match payments owed by VIVUS to MTPC under the MTPC Agreement, that
the definition of “net sales” under the MTPC Agreement is different than the
definition of Net Sales hereunder, and that, as a result, Auxilium’s payment
obligations under this Section 7.4 and Exhibit C that are based on net sales
shall be determined using the definition of MTPC Agreement Net Sales contained
in the MTPC Agreement.

 

7.5                               Royalty Payments and Reports.  Within ***
after the end of each calendar quarter, Auxilium shall provide VIVUS with a
statement of (a) the amount of gross sales of Products during the applicable
calendar quarter, (b) an itemized calculation of Net Sales showing Net Sales
Deductions during such calendar quarter, and (c) the calculation of the amount
of royalty payment due on such sales for such calendar quarter pursuant to
Section 7.3, any Net Sales milestone payment due pursuant to Section 7.2, and
any payment due pursuant to Section 7.4.  In addition, within *** after the end
of each calendar month, Auxilium shall provide VIVUS with its best estimate of
the items in subsections (a) and (b) above for such month.  Together with each
quarterly statement provided pursuant to this Section 7.5, Auxilium shall
provide VIVUS with any payments due.  All amounts payable to VIVUS under this
Section 7.5 shall be paid by wire transfer of immediately available funds into
an account designated in writing by VIVUS.

 

7.6                               Taxes.  All payments made under this Agreement
shall be made free and clear of withholding for Taxes (“Withholding Taxes”)
unless such withholding is otherwise required under Applicable Law.  To the
extent such withholding is required under Applicable Law, Auxilium shall pay
such Taxes to the applicable taxing authority and shall be permitted to deduct
such Taxes from applicable payments under this Agreement.  Auxilium will timely
provide VIVUS with reasonable documentation evidencing the payment of any such
Taxes to the applicable taxing authority and shall comply with any tax reporting
obligations that are required under Applicable Law so as to enable VIVUS to
obtain a credit of any such Tax.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, to the extent that a deduction or withholding of
Taxes hereunder arises as a result of any action taken by Auxilium after the
Effective Date that has at the time of such action the effect of modifying the
Tax treatment of, or increasing the Taxes applicable to, payments hereunder, in
each case relative to the Tax treatment existing as of the Effective Date (a
“Auxilium Withholding Tax Action”), including without limitation an assignment
of this Agreement by Auxilium or any failure on the part of Auxilium to comply
with Applicable Law, then, and only to the extent VIVUS is not eligible to
obtain a credit of any such withholding taxes,  (a) the payment by Auxilium
shall be increased by the amount necessary (the “Additional Tax”) to ensure that
VIVUS receives an amount equal to the amount that it would have received had no
such Auxilium Withholding Tax Action occurred, and (b) obligations set forth
above with respect to making payments to the applicable taxing authority and
reporting such payments to VIVUS shall apply with respect to such Additional
Tax; provided that, to the extent any Additional Tax is attributable in whole or
in part to any action taken by VIVUS after the Effective Date, the payment
increase in subsection (a) shall be proportionately reduced to reflect the
relative responsibilities of the Parties for causing the deduction or
withholding of Taxes.  Solely for purposes of this Section 7.8, “Taxes” means
any present or future taxes, levies, imposts, duties, charges, assessments or
fees of any nature (including interest, penalties and additions thereto) that
are imposed by the applicable government or other taxing authority.

 

7.7                               Late Payments.  In the event any payment due
hereunder is not made when due, the payment shall accrue interest (beginning on
the date such payment is due) calculated at the rate of *** percent (***%) per
month or the maximum rate allowable by Applicable Law, whichever is less Such
payment when made shall be accompanied by all interest so accrued.

 

7.8                               Records; Audits.  Auxilium shall maintain
complete and accurate books and records in accordance with GAAP in sufficient
detail to permit VIVUS to confirm the accuracy of milestone payments, royalty
payments, and any other compensation payable under this Agreement, for a period
of *** from the creation of individual records or any longer period required by
Applicable Law.  At VIVUS’s request, such records shall be available for review
at a location in the Auxilium Territory determined by Auxilium not more than
once each calendar year covering the two immediately preceding calendar years
(during normal business hours on a mutually agreed date with reasonable advance
notice) by an independent Third Party auditor selected by VIVUS and approved by
Auxilium (such approval not to be unreasonably withheld, conditioned, or
delayed) and subject to confidentiality and non-use obligations no less
stringent than those set forth in Article 11 for the sole purpose of verifying
for VIVUS the accuracy of the financial reports furnished by Auxilium pursuant
to this Agreement or of any payments made by Auxilium to VIVUS pursuant to this
Agreement.  Any such auditor shall not disclose Auxilium’s Confidential
Information to VIVUS, except to the extent such disclosure is necessary to
verify the accuracy of the financial reports furnished by Auxilium or the amount
of payments due by Auxilium under this Agreement.  Any undisputed amounts
finally determined to be owed but unpaid shall be paid within *** from the
accountant’s report, plus interest (as set forth in Section 7.7) from the
original due date.  Any amounts finally determined to have been overpaid may be
credited by Auxilium against future payments to VIVUS hereunder.  Auxilium may
carry forward any unused credits to future calendar quarters; provided, that in
the event there are

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

unused credit amounts upon the termination of this Agreement or expiration of
the Royalty Term, VIVUS shall promptly pay to Auxilium such amounts.  VIVUS
shall bear the full cost of such audit unless such audit reveals an underpayment
or under-reporting error of *** percent (***%) or more during the applicable
audit period, in which case Auxilium shall bear the full cost of such audit.

 

7.9                               Currency.  All amounts specified or payable in
this Agreement shall be in United States dollars.

 

7.10                        Royalty Reduction.

 

(a)                                 In the event the manufacture or
Commercialization of the Product in the Auxilium Territory would necessarily
infringe the issued patents of any Third Party absent a license thereunder (but
excluding any infringement to the extent resulting from changes to the Product
made by Auxilium or its Affiliates or sublicensees) and Auxilium must obtain a
royalty-bearing license under such patents, then Auxilium may deduct from the
Royalty Payments due to VIVUS pursuant to Section 7.3 with respect to a
particular Product in a particular country in the Auxilium Territory, an amount
equal to *** percent (***%) of the royalties actually paid to any such Third
Party with respect to such Product in such country as consideration for any such
license.

 

(b)                                 In the event that, at any time during the
Royalty Term, a Generic Product is sold in a country of the Auxilium Territory
and Auxilium’s Net Sales of the Product in such country during any quarter
following such sales of Generic Product is reduced (a “Net Sales Reduction”) by
at least *** percent (***%) from the Net Sales of the Product in such country in
***, then the Royalty Payments with respect to any Net Sales of Product in such
country shall be reduced by *** percent (***%).  In the event that the Net Sales
Reduction equals or exceeds *** percent (***%) from the Net Sales of the Product
in such country in ***, then the Royalty Payments shall be reduced by ***
(***%).  For clarity, regardless of any Net Sales Reduction, the MTPC Payments
will remain unchanged, and Auxilium shall continue to be required to make any
required MTPC Payments with respect to Net Sales.

 

(c)                                  In the event that all of the claims of the
VIVUS Patents within any country of the Auxilium Territory expire or are
invalidated prior to the end of the applicable Royalty Term, then, to the extent
that none of the reductions set forth in Section 7.10(b) apply, thereafter until
the end of the Term the Royalty Payments owed with respect to any Net Sales of
Product in such country shall be reduced by *** percent (***%).  For the
avoidance of doubt, if any of the reductions set forth in Section 7.10(b) apply
to a particular Product in a particular country, this Section 7.10(c) shall not
cause any further reductions in payments owed by Auxilium hereunder with respect
to such Product in such country.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ARTICLE 8
INTELLECTUAL PROPERTY

 

8.1                               Ownership of Inventions.  Each Party shall own
all inventions and Information made solely by its respective employees, agents,
and independent contractors and its Affiliates in the course of conducting such
Party’s activities under this Agreement (collectively, “Sole Inventions”), along
with any Patents covering such Sole Inventions.  All inventions and Information
that are made jointly by employees, Affiliates, agents, or independent
contractors of both Parties in the course of performing activities under this
Agreement (collectively, “Joint Inventions”), along with any Joint Patents,
shall be owned jointly by the Parties.  Subject to the licenses granted pursuant
to Section 2.1 or 2.3, each Party shall have the right to practice, license and
exploit the Joint Inventions and Joint Patents worldwide, without consent of the
other Party (and where consent is required by Applicable Law, such consent is
hereby deemed granted) and without a duty of accounting to the other Party.  For
the avoidance of doubt and for purposes of this Agreement, to the extent that
any Joint Inventions relate to any Product, such Joint Inventions shall be
deemed to constitute VIVUS Know-How and Auxilium Know-How, and to the extent
that any Joint Patents relate to any Product, such Joint Patents shall be deemed
to constitute VIVUS Patents and Auxilium Patents.

 

8.2                               Disclosure of Inventions.  Each Party shall
promptly disclose to the other all Sole Inventions or Joint Inventions relating
to any Product or its composition, formulation, manufacture, or use, including
all invention disclosures or other similar documents submitted to such Party by
its, or its Affiliates’, employees, agents or independent contractors describing
such Sole Inventions or Joint Inventions.  Such Party shall also respond
promptly to reasonable requests from the other Party for more Information
relating to such inventions.

 

8.3                               Prosecution of Patents.

 

(a)                                 VIVUS Patents.  Auxilium acknowledges that,
under the terms of the MTPC Agreement, MTPC has the sole right to prosecute and
maintain the VIVUS Patents.

 

(b)                                 Joint Patents.  With respect to any
potentially patentable Joint Invention, the Parties shall meet and agree upon
which Party, if any, shall prepare, file, prosecute (including any
interferences, reissue proceedings and reexaminations) and maintain patent
applications covering such Joint Invention (any such patent application and any
patents issuing therefrom a “Joint Patent”) in any jurisdictions throughout the
world, as well as the manner in which patent expense for such Joint Patent will
be shared by the Parties.  The Party that prosecutes a patent application in the
Joint Patents (the “Prosecuting Party”) shall provide the other Party reasonable
opportunity to review and comment on such prosecution efforts regarding the
applicable Joint Patents in the particular jurisdictions, and such other Party
shall provide the Prosecuting Party reasonable assistance in such efforts.  The
Prosecuting Party shall provide the other Party with a copy of all material
communications from any patent authority in the applicable jurisdictions
regarding the Joint Patent being prosecuted by such Party, and shall provide
drafts of any material filings or responses to be made to such patent
authorities a reasonable amount of time in advance of submitting such filings or
responses.  In particular, each Party agrees to provide the other Party with all
information necessary or desirable to enable the other Party to comply with the
duty of candor/duty of disclosure requirements of any patent authority.  Either
Party may determine that it is no longer interested in supporting the continued

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

prosecution or maintenance of a particular Joint Patent in a country or
jurisdiction, in which case the disclaiming Party shall provide the other Party
with written notice of such determination at least *** before any deadline for
taking action to avoid abandonment and shall provide the other Party with the
opportunity to have the disclaiming Party’s interest in such Joint Patent in
such country or jurisdiction assigned to the other Party, at no cost to the
other Party.

 

(c)                                  Cooperation in Prosecution.  Each Party
shall provide the other Party all reasonable assistance and cooperation in the
Patent prosecution efforts provided above in this Section 8.3, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.

 

8.4                               Enforcement of Patents.

 

(a)                                 Notification.  If a Party becomes aware of
any infringement, threatened infringement, or alleged infringement of the VIVUS
Patents or Joint Patents on account of a Third Party’s manufacture, use or sale
of a product that includes the Compound as the sole active ingredient in the
Field in the Auxilium Territory (in each case, a “Product Infringement”), then
such Party shall promptly notify the other Party in writing of such Product
Infringement, including any evidence in such Party’s possession demonstrating
such Product Infringement.  Any “patent certification” filed in the United
States under 21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) (or similar provisions
in other jurisdictions) that asserts that infringement of a VIVUS Patent or
Joint Patent will not arise from the manufacture, use or sale of a product that
includes the Compound as the sole active ingredient in the Field in the Auxilium
Territory by a Third Party or that asserts that any claims of a VIVUS Patent or
Joint Patent covering product that includes the Compound as the sole active
ingredient in the Field in the Auxilium Territory is invalid or unenforceable
shall be deemed to be a Product Infringement hereunder, and each Party shall
provide written notice to other Party of any such filed certification within ***
of becoming aware thereof.

 

(b)                                 Enforcement.  During the Term and subject to
the remainder of this Section 8.4(b), Auxilium shall have the first right to
initiate, prosecute and control legal proceedings against any person or entity
engaged in a Product Infringement of the VIVUS Patents in the Auxilium
Territory, all at Auxilium’s sole expense.  If Auxilium decides not to bring
such legal action, or if Auxilium fails to initiate such legal action by the
Action Date, VIVUS (and/or MTPC) shall have the right, but not the obligation,
to commence a suit or take action to enforce the applicable VIVUS Patents with
respect to such Product Infringement in the Auxilium Territory, at its own
expense.

 

(c)                                  Cooperation.  Each Party shall provide to
the Party enforcing any rights under Section 8.4(b) reasonable assistance in
such enforcement, including joining such action as a party plaintiff if required
by Applicable Law to pursue such action.  Additionally, to the extent requested
by Auxilium, VIVUS agrees to exercise its right under the MTPC Agreement to
require MTPC to cooperate in any enforcement by or on behalf of Auxilium
pursuant to Section 8.4(b), including being joined as a party to such action if
necessary.  The enforcing Party shall keep the other Party reasonably and
regularly informed of the status and progress of such

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

enforcement efforts, and shall reasonably consider the other Party’s comments on
any such efforts.  The non-enforcing Party shall have the right to be
represented in any action brought under Section 8.4(b) by counsel of its choice
and at its own expense.  For clarity, as between the Parties, VIVUS (or MTPC or
a VIVUS designee) shall have the exclusive right to bring and control any legal
action in connection with any actual, alleged, or threatened infringement of a
VIVUS Patent that is not a Product Infringement at its own expense as it
reasonably determines appropriate.

 

(d)                                 Settlement.  Without the prior written
consent of the other Party, such consent not to be unreasonably withheld,
conditioned or delayed, neither Party shall settle any claim, suit or action
brought under Section 8.4 involving VIVUS Patents in any manner that (i) admits
the invalidity of, or otherwise impairs the other Party’s rights in, the VIVUS
Patents or (ii) limits, or would reasonably be expected to limit, the ability of
the other Party or its licensees to sell or manufacture Products in its
territory (i.e., the Auxilium Territory in the case of Auxilium or the VIVUS
Territory in the case of VIVUS).  Notwithstanding the foregoing, in the event
that (A) Auxilium decides not to bring a legal action against Product
Infringement in the Auxilium Territory, or if Auxilium fails to initiate such
legal action by the Action Date, and (B) thereafter MTPC (or a licensee or
designee of MTPC other than VIVUS) brings an action under the VIVUS Patents in
the Auxilium Territory or the VIVUS Territory, settlement of such action shall
be at MTPC’s sole discretion and shall not require the consent of Auxilium.

 

(e)                                  Recoveries.  Any recoveries resulting from
an action brought by a Party under Section 8.4(b) relating to a claim of Product
Infringement of a VIVUS Patent shall be first applied against payment of each
Party’s costs and expenses in connection therewith.  Any such recoveries in
excess of such costs and expenses (the “Remainder”) will be retained by the
enforcing Party; provided that if Auxilium is the enforcing Party, the Remainder
shall be included in Net Sales for purposes of calculating royalties owed to
VIVUS hereunder.

 

(f)                                   Joint Patents.  If a Third Party infringes
any Joint Patent, the Parties shall discuss such infringement and the Parties
shall each have the right, but neither Party shall be obligated, to bring an
appropriate suit or other action under such Joint Patent against any Person
engaged in such infringement.  If both Parties agree to so enforce such Joint
Patents, they shall be jointly responsible for, and share equally, all the costs
and expenses of any suit brought by them and shall equally share all recoveries
with respect thereto.  If one Party elects not to enforce such Joint Patents
against such infringement, then the other Party shall have the right, but not
the obligation, to take action to enforce such Joint Patents against such
infringement at its own cost and expense and such other Party may retain all
recoveries with respect thereto.

 

8.5                               Patent Marking.  Auxilium shall, and shall
require its Affiliates and sublicensees, to mark Products sold by it hereunder
with appropriate patent numbers or indicia to the extent permitted by Applicable
Law.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

8.6                               Trademarks.

 

(a)                                 General.  All uses of the VIVUS Trademarks
and Auxilium Trademarks shall comply with all Applicable Laws in the Auxilium
Territory.  Unless otherwise agreed by the Parties or required by the FDA,
Auxilium shall sell the Product in the Auxilium Territory under the VIVUS
Trademark STENDRA.  Auxilium may include its company name and associated logos
on all Product packaging and Promotional Materials for the Auxilium Territory.

 

(b)                                 VIVUS Trademarks.  Auxilium’s use of the
VIVUS Trademarks shall be limited to the marketing, sale and distribution of the
Product in the Auxilium Territory.  Auxilium shall not at any time register or
cause to be registered any other trademark, name or design confusingly similar
to any of the VIVUS Trademarks without the express consent of VIVUS, which
consent shall not be unreasonably withheld, conditioned or delayed.  Auxilium
shall properly designate the VIVUS Trademarks on the packaging of the final
Product, to the extent required or permissible by the applicable Regulatory
Approvals.  All rights arising from the use of the VIVUS Trademarks in the
Auxilium Territory during the Term shall inure to VIVUS’s benefit.  Auxilium
agrees that the Product with which the VIVUS Trademarks are used shall conform
to all requirements of the Regulatory Authority in the Auxilium Territory. 
Auxilium shall, as soon as practicable after receiving notice of any potential
infringement of the VIVUS Trademarks in the Auxilium Territory, inform VIVUS of
any such potential infringement.  VIVUS shall have the sole right and discretion
to bring infringement or unfair competition proceedings involving the VIVUS
Trademarks.  In order to further the development of a consistent worldwide brand
for the Product, Auxilium shall, in consultation with VIVUS, develop appropriate
trademark usage guidelines for the VIVUS Trademarks that can be communicated by
VIVUS to licensees outside the Auxilium Territory from time to time.

 

(c)                                  Auxilium Trademarks.  To the extent that
Auxilium elects to use other trademarks in addition to the VIVUS Licensed
Trademarks in connection with the sale or marketing of Products in the Auxilium
Territory (such other trademarks, if any, the “Auxilium Trademarks”), Auxilium
shall be responsible for the selection, adoption, registration, maintenance and
defense of such Auxilium Trademarks, as well as all expenses associated
therewith.  Auxilium shall own all Auxilium Trademarks.

 

8.7                               Regulatory Data Protection.  As between the
Parties, VIVUS shall be solely responsible for deciding which of the VIVUS
Patents to submit to FDA for listing in the Orange Book for any Product and for
maintaining with FDA correct and complete listings of applicable patents for
such Product; provided that VIVUS shall not unreasonably fail to include any
VIVUS Patents requested by Auxilium to be submitted to FDA for listing in the
Orange Book.

 

8.8                               Infringement of Third Party IP.  Each Party
shall promptly notify the other Party in writing of any allegation, claim or
suit that the manufacture, use or sale of any Product infringes or
misappropriates a Third Party’s Patent or other Intellectual Property.  Subject
to Article 10, each Party shall have the sole right to control any defense of
any such claim involving alleged infringement of Third Party rights by such
Party’s activities, at its own expense and by counsel of its own choice.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ARTICLE 9
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1                               Mutual Representations and Warranties.  Each
Party hereby represents, warrants, and covenants (as applicable) to the other
Party as follows, as of the Effective Date:

 

(a)                                 Corporate Existence and Power.  It is a
corporation, duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is incorporated or formed, and has all
requisite power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including the right to grant the licenses
granted by it hereunder.

 

(b)                                 Authority and Binding Agreement.  It has the
requisite power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; it has taken all necessary action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and this Agreement has been duly
executed and delivered on its behalf, and constitutes a legal, valid, and
binding obligation of such Party that is enforceable against it in accordance
with its terms, subject as to enforcement of remedies to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting generally the
enforcement of creditors’ rights and subject to a court’s discretionary
authority with respect to the granting of a decree ordering specific performance
or other equitable remedies.

 

(c)                                  Consents.  All necessary consents,
approvals and authorizations of all governmental authorities and other Third
Parties required to be obtained by it in connection with the execution, delivery
and performance of this Agreement have been obtained by it.

 

(d)                                 No Conflict.  The execution and delivery of
this Agreement, the performance of such Party’s obligations hereunder and the
licenses and sublicenses to be granted pursuant to this Agreement (i) do not and
will not conflict with or violate any requirement of Applicable Law existing as
of the Effective Date, (ii) do not and will not conflict with or violate the
certificate of incorporation, certificate of formation, by-laws, limited
partnership agreement or other organizational documents of such Party, and
(iii) do not and will not conflict with, violate, breach, constitute a default
or give rise to any right of termination under any contractual obligations of
such Party or any of its Affiliates existing as of the Effective Date.

 

9.2                               VIVUS Representations, Warranties and
Covenants.  VIVUS hereby represents, warrants, and covenants to Auxilium as of
the Effective Date that:

 

(a)                                 VIVUS is the exclusive licensee of the VIVUS
Patents in the Field in the Auxilium Territory;

 

(b)                                 VIVUS has granted no rights to a Third Party
under the VIVUS Technology with respect to the Commercialization of Product in
the Field in the Auxilium

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Territory, and as of the Effective Date, no Third Party has any right or license
to clinically develop Product in the Field in the Territory at any time during
the Term;

 

(c)                                  to the knowledge of VIVUS as of the
Effective Date, the manufacture, Development, and Commercialization of the
Product in the Field in the Auxilium Territory does not infringe any issued
Third Party patents or any claims of any pending patent applications in the
Auxilium Territory that are reasonably likely to issue as filed.  VIVUS has no
knowledge of any Third Party infringement of the VIVUS Patents.  VIVUS has not
received any written notice from any Third Party asserting that the VIVUS
Patents are invalid, unenforceable, or not infringed.  VIVUS has not, and to
VIVUS’s knowledge MTPC has not, alleged that any Third Party infringes or has
infringed the VIVUS Patents or misappropriated or used without authorization the
VIVUS Know-How;

 

(d)                                 there are no liens, encumbrances, charges,
security interests, mortgages or other similar restrictions currently existing
on or to the VIVUS Technology;

 

(e)                                  to the knowledge of VIVUS, all of the
clinical trials of the Product conducted prior to, or being conducted as of, the
Effective Date were conducted, or are being conducted, in accordance with
Applicable Laws, and in the case of clinical trials, the then valid cGCP. “cGCP”
shall mean the current standards for Clinical Trials for drugs, as set forth in
the FDC Act and applicable FDA regulations (including without limitation 21
C.F.R. Parts 50, 54 and 56) and guidances promulgated thereunder, as amended
from time to time;

 

(f)                                   VIVUS has disclosed, shown or made
available (e.g., through the electronic data room) to Auxilium all material
information and data (including without limitation all communications with or
from the FDA or any other Regulatory Authority) relating to the results of all
preclinical studies and clinical trials of the Product, including without
limitation the Time of Onset Study, conducted by or on behalf of VIVUS
including, without limitation, with respect to the status and results of
clinical trials and preclinical studies and Regulatory Approval activities;

 

(g)                                 VIVUS has provided to, or made available for
review by, Auxilium all reports and data collections containing information
about adverse safety issues (including adverse drug experiences) related to the
Product of which VIVUS has knowledge; and

 

(h)                                 VIVUS has not received any written notice
from any Third Party asserting or alleging that the research, Development,
making or using of the Product by VIVUS prior to the Effective Date has
infringed or otherwise violated, or that the Commercialization of the Product in
the Field in the Auxilium Territory will infringe or otherwise violate, the
intellectual property rights of such Third Party.

 

(i)                                    VIVUS has obtained all Regulatory
Approvals required by the FDA necessary for the Commercialization of the
Product.  True and complete copies of such Regulatory Approvals and all
correspondence with the FDA and any other Regulatory Authority relating to the
Regulatory Approvals for the Product, including without limitation post-approval

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

communication or those regarding any label extension studies, have been provided
to Auxilium.  All of the Regulatory Approvals held by or issued to VIVUS are in
full force and effect, and VIVUS is in compliance with each such Regulatory
Approval.  VIVUS is the sole and exclusive holder of such Regulatory Approvals
and the associated filings and applications with the FDA, including any NDAs or
INDs and any comparable regulatory applications or filings made or held by or
issued to VIVUS and holds all right, title and interest in and to all such
Regulatory Approvals free and clear of any liens, encumbrances, charges,
security interests, mortgages or other similar restrictions.  Other than as set
forth in the letter from the FDA granting Regulatory Approval, VIVUS has
conducted all necessary preclinical and clinical trials required by the FDA
necessary for the Commercialization of the Product and is not aware of or has
received any notice from any Regulatory Authority that any additional trials are
required to Commercialize the Product.

 

(j)                                    the MTPC Agreement is valid, binding and
in full force and effect and is enforceable by VIVUS in accordance with its
terms.  VIVUS has performed all obligations required to be performed by it to
date under the MTPC Agreement and is not in breach of or in default under the
MTPC Agreement, and no event has occurred which with the passage of time or
giving of notice or both would constitute such a breach or default, and to
VIVUS’s knowledge, there is no existing breach or default by MTPC and to VIVUS’s
knowledge, no event has occurred which with the passage of time or giving notice
of or both would constitute such a breach or default by MTPC.  VIVUS has not
received any notice of breach under the MTPC Agreement, whether or not cured or
disputed.  MTPC has not exercised its rights under Section 2.4 of the MTPC
Agreement.  To the knowledge of VIVUS, VIVUS’s rights under the VIVUS Technology
with respect to the Development, manufacture or Commercialization of the Product
in the Field for the Auxilium Territory are exclusive as to MTPC.  VIVUS has
provided to Auxilium a complete and accurate copy of the MTPC Agreement as of
the Effective Date.

 

(k)                                 With respect to the Product covered by the
Product Marketing Authorization, VIVUS has paid in full the milestones set forth
in Section 10(a) of the MTPC Agreement and the only milestones or consideration
to be paid to MTPC under the MTPC Agreement are those set forth in
Section 10(e) and Article 11 of the MTPC Agreement.

 

(l)                                    VIVUS will not at any time during the
Term take any action that it knows or should know, will result in a breach of
the MTPC Agreement and will throughout the Term comply with the terms and
provisions of the MTPC Agreement in all material respects.  VIVUS will not at
any time during the Term terminate the MTPC Agreement without the prior written
consent of Auxilium.  VIVUS will not agree to any amendment, waiver of rights,
or modification of the MTPC Agreement that has, or would reasonably be expected
to have, a material negative effect on the rights granted to Auxilium under this
Agreement or the obligations imposed on Auxilium under this Agreement without
the prior written consent of Auxilium.

 

(m)                             As of the Effective Date, VIVUS represents that
it has not failed to furnish Auxilium with any information requested by
Auxilium, or intentionally concealed from Auxilium any information in VIVUS’s
possession which would be reasonably likely to be

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

material to Auxilium’s decision to enter into this Agreement and undertake the
commitments and obligations set forth herein.

 

(n)                                 As of the Effective Date, VIVUS represents
and warrants that (i) there is no actual, pending, alleged or, to the knowledge
of VIVUS, threatened product liability action with respect to any Product
anywhere in the United States or the European Union; (ii) to the knowledge of
VIVUS, there is no actual, pending, alleged or threatened product liability
action with respect to any Product anywhere else the world; and (iii) VIVUS is
not aware of any facts or circumstances that would cause VIVUS to believe that
there is a basis for such a product liability claim.

 

9.3                               VIVUS Trademark Representations and
Warranties.  VIVUS hereby represents and warrants to Auxilium as of the
Effective Date that:

 

(a)                                 to the knowledge of VIVUS, there is no Third
Party using or infringing any of the VIVUS Trademarks in the Auxilium Territory
in derogation of the rights granted to Auxilium in this Agreement;

 

(b)                                 VIVUS has not received notice of any
opposition or cancellation action or litigation pending or any communication
which expressly threatens an opposition or cancellation action, or other
litigation, before any trademark office, court or any other governmental entity
in the Auxilium Territory with respect to any of the VIVUS Trademarks;

 

(c)                                  the VIVUS Trademarks are the only
trademarks owned, held, Controlled, licensed or otherwise used (or intended to
be used) by VIVUS or its Affiliates with respect to the Product in the Field in
the Auxilium Territory (other than VIVUS’s corporate name and/or logo); and

 

(d)                                 to the knowledge of VIVUS, it has all rights
necessary to use the VIVUS Trademarks with respect to the Product in the
Auxilium Territory and to license to Auxilium the VIVUS Trademarks as set forth
above; and

 

(e)                                  to the knowledge of VIVUS, it has not
infringed, misappropriated, diluted or otherwise violated any trademark of any
Third Parties by registering or using the VIVUS Trademarks in the Auxilium
Territory.

 

9.4                               Compliance with Law.  Each Party shall, and
shall use Commercially Reasonably Efforts to ensure that its Affiliates and
sublicensees shall, comply in all material respects with all Applicable Laws in
exercising their rights and fulfilling their obligations under this Agreement. 
If the exercise by Auxilium of any of its rights under the Agreement requires
the making of filings under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, then each Party agrees to diligently make any such filings and
respond to any request for information to expedite review of such transaction.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

9.5                               Representations Regarding Debarment and
Compliance.

 

(a)                                 Each Party represents, warrants and
covenants that as of the Effective Date and during the Term, neither it nor any
of its Affiliates nor any of their respective directors, officers, employees, or
consultants, and, to its knowledge based upon reasonable inquiry, any Third
Party (and its directors, officers, employees and consultants), in each case who
were responsible for the development or whose responsibilities involve the
Development or Commercialization of the Product as authorized by this Agreement:

 

(i)                                     are debarred under Section 306(a) or
306(b) of the FD&C Act;

 

(ii)                                  have been charged with, or convicted of,
any felony or misdemeanor under Applicable Laws related to any of the following:
(A) the development or approval of any drug product or the regulation of any
drug product under the FD&C Act; (B) a conspiracy to commit, aid or abet the
development or approval of any drug product or regulation of any drug product;
(C) health care program-related crimes (involving Medicare or any state health
care program); (D) patient abuse, controlled substances, bribery, payment of
illegal gratuities, fraud, perjury, false statement, racketeering, blackmail,
extortion, falsification or destruction of records; (E) interference with,
obstruction of an investigation into, or prosecution of, any criminal offense;
or (F) a conspiracy to commit, aid or abet any of these listed felonies or
misdemeanors; and

 

(iii)                               is excluded, suspended or debarred from
participation, or otherwise ineligible to participate, in any United States
federal or state health care programs (including convicted of a criminal offense
that falls within the scope of 42 U.S.C. §1320a-7 but not yet excluded,
debarred, suspended, or otherwise declared ineligible), or excluded, suspended
or debarred from participation, or otherwise ineligible to participate, in any
United States federal procurement or nonprocurement programs.

 

(b)                                 Each Party will notify the other Party
promptly, but in no event later than ***, after knowledge of any exclusion,
debarment, suspension or other ineligibility set forth in
Section 9.5(a)(iii) occurring during the Term, or if such Party concludes based
on its good faith business judgment that a pending action or investigation is
likely to lead to the exclusion, debarment, suspension or other ineligibility of
such Party.

 

9.6                               No Other Representations or Warranties. 
EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 9, NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF
THIRD PARTY INTELLECTUAL PROPERTY, IS MADE OR GIVEN BY OR ON BEHALF OF A PARTY. 
ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ARTICLE 10
Indemnification

 

10.1                        Indemnification by VIVUS.  VIVUS shall defend,
indemnify, and hold harmless Auxilium, its Affiliates, and their respective
officers, directors, employees, consultants and authorized agents and their
respective successors and assigns or heirs, as the case may be (the “Auxilium
Indemnitees”) from and against any and all Losses incurred by such Auxilium
Indemnitee based on or arising out of:

 

(a)                                 any misrepresentation or breach of any of
VIVUS’s representations, warranties, covenants or obligations under this
Agreement;

 

(b)                                 the negligence or willful misconduct of, or
violation of Applicable Law by, VIVUS, its Affiliates, licensees, distributors
or their respective officers, directors, employees, consultants or authorized
agents under this Agreement; or

 

(c)                                  the Commercialization of any Product by
VIVUS, its Affiliates, and sublicensees.

 

The foregoing indemnity obligations shall not apply to the extent that the
Losses of such Auxilium Indemnitee were caused by: (i) a breach of any of
Auxilium’s representations, warranties, covenants, or obligations under this
Agreement; or (ii) the negligence or willful misconduct of, or violation of
Applicable Law by, such Auxilium Indemnitee.

 

10.2                        Indemnification by Auxilium.  Auxilium shall defend,
indemnify and hold harmless VIVUS, its Affiliates, and their respective
officers, directors, employees, consultants and authorized agents and their
respective successors and assigns or heirs, as the case may be (the “VIVUS
Indemnitees”) from and against any and all Losses incurred by such VIVUS
Indemnitee based on or arising out of:

 

(a)                                 any misrepresentation or breach of any of
Auxilium’s representations, warranties, covenants or obligations under this
Agreement;

 

(b)                                 the negligence or willful misconduct of, or
violation of Applicable Law by, Auxilium, its Affiliates, licensees,
distributors or their respective officers, directors, employees, consultants or
authorized agents under this Agreement; or

 

(c)                                  the Commercialization of any Product by
Auxilium, its Affiliates, and sublicensees.

 

The foregoing indemnity obligation shall not apply to the extent that the Losses
of such VIVUS Indemnitee were caused by: (i) a breach of any of VIVUS’s
representations, warranties, covenants, or obligations under the Agreement; or
(ii) the negligence or willful misconduct of, or violation of Applicable Law by,
such VIVUS Indemnitee.

 

10.3                        Indemnification Procedures.  The Party claiming
indemnity under this Article 10 (the “Indemnified Party”) shall give written
notice to the Party from whom indemnity is being sought (the “Indemnifying
Party”) promptly and in no event later than *** after learning of a written
Claim (“Indemnified Claim”).  Failure by an Indemnified Party to give notice of
an

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Indemnified Claim within *** of receiving a writing reflecting such Claim shall
not relieve the Indemnifying Party of its indemnification obligations hereunder
except and solely to the extent that such Indemnifying Party is actually
prejudiced as a result of such failure to give such notice.  The Indemnifying
Party shall have the right to assume and control the defense of the Indemnified
Claim with counsel of its choice so long as the Indemnifying Party is conducting
a good faith and diligent defense.  The Indemnified Party shall provide the
Indemnifying Party with reasonable assistance in connection with the defense of
the Indemnified Claim.  The Indemnified Party may monitor such defense with
counsel of its own choosing at its sole expense; provided, that if under
applicable standards of professional conduct a conflict of interest exists
between the Indemnifying Party and the Indemnified Party in respect of such
claim, such Indemnified Party shall have the right to employ separate counsel to
represent such Indemnified Party with respect to the matters as to which a
conflict of interest exists and in that event the reasonable fees and expenses
of such separate counsel shall be paid by the Indemnifying Party.  The
Indemnifying Party may not settle the Indemnified Claim without the prior
written consent of the Indemnified Party, such consent shall not be unreasonably
withheld, delayed or conditioned.  If the Indemnifying Party does not assume and
conduct the defense of the Indemnified Claim as provided above: (a) the
Indemnified Party may assume and conduct the defense of the Indemnified claim at
the Indemnifying Party’s expense; (b) the Indemnified Party may consent to the
entry of any judgment or enter into any settlement with respect to the
Indemnified Claim in any manner the Indemnified Party may deem reasonably
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith); and (c) the
Indemnifying Party will remain responsible to indemnify the Indemnified Party
for Losses as provided in this Article 10.

 

10.4                        Limitation of Liability.  NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY EXEMPLARY, SPECIAL, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, OR INDIRECT DAMAGES, COSTS OR EXPENSES (INCLUDING LOST PROFITS, LOST
REVENUES AND/OR LOST SAVINGS) ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 10.4 IS INTENDED TO OR
SHALL LIMIT OR RESTRICT (A) THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY
PARTY IN CONNECTION WITH THIRD PARTY CLAIMS UNDER SECTION 10.1 OR 10.2,
(B) DAMAGES AVAILABLE FOR A PARTY’S BREACH OF ARTICLE 11, OR (C) DAMAGES TO THE
EXTENT ARISING FROM OR RELATING TO WILLFUL MISCONDUCT OR FRAUDULENT ACTS OR
OMISSIONS OF A PARTY.

 

10.5                        Insurance. Auxilium shall procure and maintain
insurance during the Term of this Agreement and for a period of *** following
the termination or expiration of this Agreement, adequate to cover its
obligations hereunder and which are consistent with normal business practices of
prudent companies similarly situated.  Such insurance shall be written by
insurance companies with a rating of at least an “A-” in the latest addition
of A.M. Best or its equivalent. Without limiting the generality of the
foregoing, Auxilium’s insurance shall include, at minimum, the following
coverages:

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

(a)                                 commercial general liability coverage with
minimum per claim limits of at least $*** per occurrence and $*** annual
aggregate, the policy(ies) for which shall (A) name VIVUS as an additional
insured, and (B) be primary and non-contributory;

 

(b)                                 automobile liability coverage covering all
owned, hired and non-owned automobile equipment with minimum per claim limits of
$*** per occurrence and annual aggregate, the policy(ies) for which shall name
VIVUS as an additional insured;

 

(c)                                  excess liability/umbrella coverage with
minimum per claim limits of at least $*** per occurrence and annual aggregate;

 

(d)                                 products liability coverage with minimum per
claim limits of at least $*** per occurrence and annual aggregate with a ***
extended reporting period endorsement; and

 

(e)                                  property coverage having limits adequate
for Product inventory in Auxilium’s care, custody, and/or control and for
Product in transit to and from Auxilium.

 

It is understood that the insurance requirements above shall not be construed to
create a limit of Auxilium’s liability with respect to its indemnification
obligations under this Article 10.  Auxilium shall provide VIVUS with written
evidence of such insurance upon written request.  Auxilium shall provide VIVUS
with written notice at least *** prior to the cancellation, non-renewal or
material change in such insurance or self-insurance that materially adversely
affects the rights of VIVUS hereunder.

 

ARTICLE 11
Confidentiality

 

11.1                        Confidentiality.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the Parties, the
receiving Party agrees that, for the Term and for *** thereafter, it shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement any Confidential
Information of the disclosing Party except for that portion of such information
or materials that the receiving Party can demonstrate by competent proof:

 

(a)                                 was already known to the receiving Party or
its Affiliate, other than under an obligation of confidentiality, at the time of
disclosure by the disclosing Party;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party in breach of this Agreement;

 

(d)                                 is subsequently disclosed to the receiving
Party or its Affiliate by a Third Party without obligations of confidentiality
with respect thereto; or

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

(e)                                  is subsequently independently discovered or
developed by the receiving Party or its Affiliate without the aid, application,
or use of Confidential Information.

 

Notwithstanding the foregoing, the receiving Party may disclose without
violation of this Agreement such portion of the Confidential Information as is
required or permitted to be disclosed if, on the advice of counsel, it is
required under Applicable Law or pursuant to legal process to disclose such
Confidential Information of the disclosing Party; provided that unless otherwise
prohibited by Applicable Law, the receiving Party first advises the disclosing
Party of such intended disclosure and provides the disclosing Party with the
opportunity to seek appropriate judicial or administrative relief to avoid, or
obtain confidential treatment of, such disclosure at the disclosing Party’s sole
cost and expense.

 

The confidentiality provisions set forth herein shall supersede and replace the
Existing Confidentiality Agreement and shall be deemed to cover all confidential
information disclosed or obtained under the Existing Confidentiality Agreement.

 

11.2                        Authorized Disclosure.  The receiving Party may
disclose Confidential Information belonging to the disclosing Party to the
extent the receiving Party determines such disclosure is reasonably necessary in
the following situations:

 

(a)                                 prosecuting or defending litigation relating
to this Agreement;

 

(b)                                 in the case of VIVUS as the receiving Party,
subject to prior written notice to Auxilium, disclosure to MTPC as required
pursuant to the MTPC Agreement;

 

(c)                                  in the case of VIVUS as the receiving
Party, disclosure to its licensees, sublicensees, and collaborators with respect
to the Product outside the Territory or outside the Field, but solely to the
extent that such Confidential Information (i) raises any material concerns
regarding the safety or efficacy of any Product; (ii) indicates or suggests a
potential material liability of either VIVUS or the applicable licensee,
sublicensee, or collaborator to Third Parties in connection with any Product;
(iii) is reasonably likely to lead to a recall or market withdrawal of any
Product; or (iv) relates to any Product and is reasonably likely to have a
material impact on a Regulatory Approval, Pricing Approval, or the
Commercialization of any Product in such licensee’s, sublicensee’s, or
collaborator’s territory; provided that each such Person must be bound by
obligations of confidentiality and non-use no less stringent than those set
forth in Sections 11.1 prior to any such disclosure (it being understood that
receiving Party shall be liable for any breach of such confidentiality and
non-use obligations by any such Person);

 

(d)                                 disclosure to the receiving Party’s
Affiliates’ and their respective directors, officers, employees, consultants,
attorneys, professional advisors, bankers, lenders, insurers, sublicensees,
suppliers and distributers only on a need-to-know basis and solely as necessary
in connection with this Agreement; provided that each such Person must be bound
by obligations of confidentiality and non-use on substantially similar terms as
those set forth in Sections 11.1 prior to any such disclosure (it being
understood that receiving Party shall be liable for any breach of such
confidentiality and non-use obligations by any such Person); and

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

(e)                                  disclosure to any bona fide potential or
actual investor, acquirer, merger partner, or other potential or actual
financial partner (and/or their respective consultants, attorneys, professional
advisors) on a need-to-know basis and solely for the purpose of evaluating a
potential investment, acquisition, merger, or similar transaction; provided that
each such Person must be bound by obligations of confidentiality and non-use on
substantially similar terms as those set forth in Sections 11.1 prior to any
such disclosure (it being understood that the receiving Party shall be liable
for any breach of such confidentiality and non-use obligations by any such
Person).

 

11.3                        Publicity; Terms of Agreement.

 

(a)                                 The Parties agree that the material terms of
this Agreement are the Confidential Information of both Parties, subject to the
authorized disclosure provisions set forth in Section 11.2 and this
Section 11.3.

 

(b)                                 The Parties have agreed to make a joint
public announcement of the execution of this Agreement substantially in the form
of the press release attached as Exhibit D on or after the Effective Date. 
After release of such press release announcing this Agreement, if either Party
desires to make a public announcement concerning the material terms of this
Agreement, such Party shall give reasonable prior advance notice of the proposed
text of such announcement to the other Party for its prior review and approval,
such approval not to be unreasonably withheld, conditioned or delayed.  A Party
commenting on such a proposed press release shall provide its comments, if any,
within *** after receiving the press release for review.  Neither Party shall be
required to seek the permission of the other Party to disclose any information
already disclosed or otherwise in the public domain, provided such information
remains accurate.

 

(c)                                  Either Party or any of its Affiliates (the
“Filing Party”) may publicly disclose without violation of this Agreement, such
terms of this Agreement as are, on the advice of such Filing Party’s counsel,
required by the rules and regulations of the SEC or any other applicable entity
having regulatory authority over such Filing Party’s securities; provided that
such Filing Party shall advise the other Party of such intended disclosure and
request confidential treatment of certain commercial terms and technical terms
hereof to the extent such confidential treatment is reasonably available to such
Filing Party.  In the event of any such filing, such Filing Party will provide
such other Party, a reasonable time prior to filing, with a copy of the
Agreement marked to show provisions for which such Filing Party intends to seek
confidential treatment and shall reasonably consider and incorporate such other
Party’s comments thereon to the extent consistent with the legal requirements
applicable to such Filing Party and that govern redaction of information from
material agreements that must be publicly filed.  Such other Party shall provide
the Filing Party any such comments as promptly as practicable.  The intention of
the Parties is to agree upon a single redacted version of the Agreement to be
filed with the SEC or any other applicable entity.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ARTICLE 12
Term and Termination

 

12.1                        Term.  This Agreement shall become effective on the
Effective Date and, unless earlier terminated pursuant to this Article 12, shall
remain in effect until the expiration of the last-to-expire payment obligation
in Article 7 (the “Term”).  Upon the expiration of the Term, the licenses and
covenant in Sections 2.1 and 2.9 shall become fully paid-up, royalty-free,
perpetual and irrevocable.

 

12.2                        Termination For Cause, Convenience, or Generic
Entry.

 

(a)                                 Material Breach.  Either Party shall have
the right to terminate this Agreement upon written notice to the other Party if
such other Party, after receiving written notice from the terminating Party
identifying a material breach by such other Party of its obligations under this
Agreement, fails to cure (or if not curable within such time period, adopt a
plan for cure during such time period) such material breach within *** from the
date of such notice (or, in the case of payment obligations, *** from the date
of such notice).  For the avoidance of doubt (and without limiting VIVUS’s
remedies for any other breaches by Auxilium), Auxilium’s uncured failure to pay
the amounts set forth in Section 7.1 and 7.2 by the deadlines set forth therein
shall each be deemed to be a material breach of this Agreement.

 

(b)                                 Government Action.  VIVUS shall have the
right to terminate this Agreement immediately upon written notice to Auxilium if
Auxilium is excluded from participation in United States federal healthcare
programs and fails to cure such exclusion within one hundred twenty (120) days.

 

(c)                                  Auxilium Termination for Convenience.  At
any time following the one (1) year anniversary of the Product Launch in the
United States, Auxilium shall have the right to terminate this Agreement for any
reason upon one hundred eighty (180) days prior written notice to VIVUS.

 

(d)                                 Auxilium Termination Upon Generic Entry. 
Auxilium shall have the right to terminate this Agreement upon a Generic Entry
after providing thirty (30) days written notice.  Within *** after receipt of an
invoice from VIVUS, Auxilium shall reimburse VIVUS for any cancelation fees,
penalties, or other payments owed by VIVUS to a Third Party as a direct result
of such termination, as well as any other non-cancelable expenses reasonably
incurred by VIVUS in connection with its obligations under this Agreement or the
Commercial Supply Agreement prior to the effective date of termination.

 

12.3                        Termination for Patent Challenge.  VIVUS may
terminate this Agreement in its entirety upon written notice to Auxilium if
Auxilium or any Affiliate, directly or indirectly, individually or in
association with any other person or entity, commences any action or proceeding
that challenges the validity or enforceability of any VIVUS Patent in the
Auxilium Territory, except if such action or proceeding is commenced in response
to a claim asserted by VIVUS against Auxilium or the Auxilium Affiliate for
infringement of such VIVUS Patent.  In the event Auxilium is aware that a
sublicensee of its license rights hereunder, directly or indirectly,
individually or in association with any other person or entity, commences any
action or proceeding that challenges the validity, enforceability or scope of
any VIVUS Patent in the

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Auxilium Territory, Auxilium shall promptly terminate the applicable
sublicense.  If Auxilium does not terminate such sublicense within *** of
Auxilium being made aware of such challenge by VIVUS, VIVUS may terminate this
Agreement in its entirety upon written notice to Auxilium.

 

12.4                        Termination Upon Bankruptcy.  Either Party shall
have the right to terminate this Agreement immediately by providing written
notice, if: (a) the other Party applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its assets, (b) the other Party makes a general assignment for the
benefit of its creditors, (c) the other Party is dissolved or liquidated in full
or in substantial part, (d) the other Party commences a voluntary case under
Chapter 7 (or “Chapter 7 Case”) of the United States Bankruptcy Code or consents
to any such relief or to the appointment of or taking possession of its property
by any official in such an involuntary case or such other proceeding commenced
against it, (e) the other Party takes any corporate action for the purpose of
effecting any of the foregoing, (f) a case under Chapter 11 of the Bankruptcy
Code in respect of such Party is converted to a Chapter 7 Case, or (g) the other
Party becomes the subject of an involuntary Chapter 7 Case or other proceeding
seeking liquidation with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect that is not dismissed
within *** after commencement.

 

12.5                        Effect of Termination of the Agreement.  Except as
provided in this Section 12.5 upon any termination of this Agreement other than
the expiration of the Term, the following shall apply (in addition to any other
rights and obligations under Section 12.6 or otherwise under this Agreement with
respect to such termination):

 

(a)                                 Auxilium License.  The Auxilium License
shall terminate (and, as between the Parties, all rights in the VIVUS Technology
shall revert to VIVUS); provided that in the event that Auxilium terminates this
Agreement pursuant to Section 12.2(a) or 12.4, the Auxilium License shall remain
in full force and effect (but on a non-exclusive basis), solely to the extent
necessary to permit Auxilium, its Affiliates, or its sublicenses to sell any
inventories of Products in the Auxilium Territory pursuant to Section 12.5(f). 
For the avoidance of doubt, Section 2.9 shall not apply to any activities after
the effective date of termination, except for those activities permitted by
Section 12.5(f).

 

(b)                                 VIVUS License.  The VIVUS License (other
than Section 2.3(a)) shall survive any termination of this Agreement.  In
addition, in the event of any termination of this Agreement other than by
Auxilium pursuant to Section 12.2(a) or 12.4, Auxilium shall automatically grant
to VIVUS a non-exclusive, royalty-free, sublicensable (through multiple tiers)
license under the Auxilium Technology, to use, make, have made, distribute,
import, Develop, Promote, market, sell, offer for sale, and otherwise
Commercialize Products in the Field in the Auxilium Territory.

 

(c)                                  Marks.  All rights in the VIVUS Trademarks
shall return to VIVUS, and Auxilium shall assign to VIVUS any Auxilium
Trademarks incorporating the mark STENDRA that are Controlled by Auxilium and
then being used to Commercialize Product in the Auxilium

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Territory, but expressly excluding (i) Auxilium’s corporate name, (ii) any other
mark that incorporates or is derived from Auxilium’s corporate names, and
(iii) any other proprietary mark of Auxilium that is used by Auxilium
independently of the Product.

 

(d)                                 Regulatory Materials.  To the extent
permitted by Applicable Law, Auxilium shall transfer and assign to VIVUS all
Regulatory Materials, Regulatory Approvals, and Pricing Approvals with respect
to Product that are Controlled by Auxilium or its Affiliates, if any; provided
that in the event that Auxilium terminates this Agreement pursuant to
Section 12.2(a) or 12.4, Auxilium shall be permitted (on a non-exclusive basis)
to sell under such Regulatory Materials, Regulatory Approvals, and Pricing
Approvals any inventories of Products in the Auxilium Territory to the extent
permitted pursuant to Section 12.5(f).  The Parties agree that any failure by
Auxilium to perform its obligation to transfer and assign the Product Marketing
Authorization to VIVUS following termination in accordance with this section may
cause irreparable harm to VIVUS, for which damages may not be an adequate
remedy.  Therefore, in addition to its rights and remedies otherwise available
at law, including, without limitation, the recovery of damages for breach of
this Agreement, VIVUS shall be entitled to seek specific performance of such
obligation, along with such other and further equitable relief as a court may
deem proper under the circumstances.

 

(e)                                  Transition Assistance.  In the event of any
termination of this Agreement other than termination by Auxilium pursuant to
Section 12.2(a) or 12.4, Auxilium shall provide reasonable assistance, at no
cost to VIVUS, as may be reasonably necessary for VIVUS to commence or continue
Developing, manufacturing and Commercializing the Products in the Auxilium
Territory, including without limitation, upon request of VIVUS, using
commercially reasonable efforts to transfer any agreements or arrangements with
distributors that apply solely to the sale or supply of Product in the Auxilium
Territory.

 

(f)                                   Sell-Through of Inventory.  For a period
of *** following the effective date of termination, Auxilium, its Affiliates,
and its sublicensees may sell or otherwise dispose of the inventory of Product
then on hand or in production or for which substantial preparation for
manufacture has been made or which they are legally obligated to supply.

 

(g)                                 Sublicense Agreements.  The Parties agree
that upon termination of this Agreement for any reason, all sublicenses granted
by Auxilium to Affiliates or Third Parties under the VIVUS Technology shall
immediately terminate.

 

(h)                                 Certain Pre-Termination Liabilities. 
Following termination of this Agreement, Auxilium shall retain liability for
payment of all gross to net sales deductions (including returns, rebates and
chargeback) of Products that were sold prior to the effective date of
termination.  To the extent that that any such deductions are charged to or
otherwise borne by VIVUS, Auxilium shall reimburse VIVUS promptly (but in any
event no later than ***) following Auxilium’s receipt of an invoice therefor. 
For the avoidance of doubt, the foregoing is not intended to prevent Auxilium
from properly deducting the Net Sales Deductions when calculating Net Sales.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

(i)                                    Sales Volume.  Auxilium shall use
Commercially Reasonable Efforts to ensure that the average monthly sales volume
of each Product leading up to the effective date of termination does not
substantially exceed the average monthly sales volume of such Product for the
*** period prior to date of the notice of termination, and in any event Auxilium
shall not take any affirmative action to cause such outcome.

 

12.6                        Accrued Liabilities; Other Remedies.  Termination or
expiration of this Agreement for any reason shall not release either Party from
any liability or obligation that already has accrued prior to such expiration or
termination (including any milestone or other payment that has been triggered by
an event occurring prior to the effective date of termination or expiration),
nor affect the survival of any provision hereof to the extent it is expressly
stated to survive such termination.  Termination or expiration of this Agreement
for any reason shall not constitute a waiver or release of, or otherwise be
deemed to prejudice or adversely affect, any rights, remedies or claims, whether
for damages or otherwise, that a Party may have hereunder or that may arise out
of or in connection with such termination or expiration.

 

12.7                        Rights in Bankruptcy.  All rights and licenses
granted under or pursuant to this Agreement by VIVUS and Auxilium are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Section 101 of the United States Bankruptcy Code.  The Parties agree that each
Party, as licensee of certain rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the United States
Bankruptcy Code.  The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a Party (such Party, the
“Bankrupt Party”) under the United States Bankruptcy Code, the other Party shall
be entitled to a complete duplicate of (or complete access to, as appropriate)
any intellectual property licensed to such other Party and all embodiments of
such intellectual property, which, if not already in such other Party’s
possession, shall be promptly delivered to it (a) upon any such commencement of
a bankruptcy proceeding upon such other Party’s written request therefor, unless
the Bankrupt Party elects to continue to perform all of its obligations under
this Agreement or (b) if not delivered under clause (a), following the rejection
of this Agreement by the Bankrupt Party upon written request therefor by the
other Party.

 

12.8                        Survival.  The following provisions shall survive
any expiration or termination of this Agreement: Articles 10, 11, 13 and 14 and
Sections 7.8, 8.1, 12.5, 12.6, 12.7, and 12.8.

 

ARTICLE 13
Dispute Resolution

 

13.1                        Disputes.  The Parties recognize that disputes as to
certain matters may from time to time arise during the Term which relate to
either Party’s rights and/or obligations hereunder.  It is the objective of the
Parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort to litigation.  To accomplish this objective, the Parties agree to follow
the procedures set forth in this Article 13 if and when a dispute arises under
this Agreement.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

(a)                                 Referred from Committee.  Any disputes,
controversies or differences which may arise from the JSC pursuant to Article 3
shall be resolved in accordance with Section 3.5.

 

(b)                                 Good Faith Resolution.  Any disputes,
controversies or differences which may arise between the Parties out of or in
relation to or in connection with this Agreement, including any alleged failure
to perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement, then upon the request of either
Party, the Parties agree to meet and discuss in good faith a possible resolution
thereof, which good faith efforts shall include at least one in-person meeting
between the chief executive officers of each Party.  If the matter is not
resolved within *** following the request for discussions, either Party may then
invoke the provisions of Section 13.2.

 

13.2                        Arbitration.  Any dispute, controversy or claim
arising out of or relating to the validity, construction, interpretation,
enforceability, breach, performance, application or termination of this
Agreement that is not resolved pursuant to Section 13.1, except for a dispute,
claim or controversy under Section 13.10, shall be settled by binding
arbitration administered by JAMS pursuant to its Comprehensive Arbitration
Rules and Procedures of JAMS then in effect (the “JAMS Rules”), except as
otherwise provided herein.  The arbitration shall be governed by the United
States Federal Arbitration Act, 9 U.S.C. §§ 1-16 (the “Federal Arbitration
Act”), to the exclusion of any inconsistent state laws.  The United States
Federal Rules of Civil Procedure shall govern discovery and the rules of
evidence for the arbitration.  The arbitration will be conducted in New York,
New York and the Parties consent to the personal jurisdiction of the United
States federal courts, for any case arising out of or otherwise related to this
arbitration, its conduct and its enforcement.  Any situation not expressly
covered by this Agreement shall be decided in accordance with the JAMS Rules.

 

13.3                        Arbitrator.  The arbitrator shall be one
(1) neutral, independent and impartial arbitrator selected from a pool of
retired federal judges or magistrates to be presented to the Parties by JAMS.
Failing the agreement of the Parties as to the selection of the arbitrator
within ***, the arbitrator shall be appointed by JAMS in accordance with the
JAMS Rules.

 

13.4                        Decision.  The power of the arbitrator to fashion
procedures and remedies within the scope of this Agreement is recognized by the
Parties as essential to the success of the arbitration process.  The arbitrator
shall not have the authority to fashion remedies which would not be available to
a federal judge hearing the same dispute.  The arbitrator is encouraged to
operate on this premise in an effort to reach a fair and just decision.  Reasons
for the arbitrator’s decisions should be set forth in accordance with the JAMS
Rules.  Such a written decision shall be rendered by the arbitrator following a
full comprehensive hearing, no later than *** following the selection of the
arbitrator as provided for in Section 13.3.

 

13.5                        Award.  Any award shall be promptly paid in United
States dollars free of any tax, deduction or offset; and any costs, fees or
taxes incident to enforcing the award shall, to the maximum extent permitted by
Applicable Law, be charged against the Party resisting enforcement.  Each Party
agrees to abide by the award rendered in any arbitration conducted

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

pursuant to this Article 13, and agrees that, subject to the Federal Arbitration
Act, judgment may be entered upon the final award in any court of competent
jurisdiction and that other courts may award full faith and credit to such
judgment in order to enforce such award.  The award shall include interest from
the date of the award until paid in full, at a rate fixed by the arbitrator and
the arbitrator may, in his or her discretion, award pre-judgment interest.  With
respect to money damages, nothing contained herein shall be construed to permit
the arbitrator or any court or any other forum to award punitive or exemplary
damages.  By entering into this agreement to arbitrate, the Parties expressly
waive any claim for punitive or exemplary damages.

 

13.6                        Costs.  Each Party shall bear its own legal fees. 
The arbitrator shall assess his or her costs, fees and expenses against the
Party losing the arbitration and shall require such losing Party to reimburse
the other Party for all of its reasonable attorneys’ fees, costs, and
disbursements arising out of the arbitration (including, for example, expert
witness fees and expenses, photocopy charges, travel expenses, and so on). 
Notwithstanding the foregoing, if the arbitrator believes that neither Party is
the clear loser, the arbitrator shall divide his or her costs, fees, and
expenses according to his or her sole discretion, and each Party shall bear its
own attorney’s fees, costs, and disbursements arising out of the arbitration.

 

13.7                        Injunctive Relief.  Provided a Party has made a
sufficient showing under the rules and standards set forth in the Federal
Rules of Civil Procedure and applicable case law, the arbitrator shall have the
freedom to invoke, and the Parties agree to abide by, injunctive measures after
either Party submits in writing for arbitration claims requiring immediate
relief.  Additionally, nothing in this Article 13 will preclude either Party
from seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding.

 

13.8                        Confidentiality.  The arbitration proceeding shall
be confidential and the arbitrator shall issue appropriate protective orders to
safeguard each Party’s Confidential Information.  Except as required to comply
with Applicable Laws, including rules and regulations promulgated by the SEC,
The NASDAQ Stock Market or any securities exchanges, no Party shall make (or
instruct the arbitrator to make) any public announcement with respect to the
proceedings or decision of the arbitrator without prior written consent of the
other Party.  The existence of any dispute submitted to arbitration, and the
award, shall be kept in confidence by the Parties and the arbitrator, except as
required in connection with the enforcement of such award or as otherwise
required by Applicable Law.

 

13.9                        Survivability.  Any duty to arbitrate under this
Agreement shall remain in effect and be enforceable after termination of this
Agreement for any reason.

 

13.10                 Patent and Trademark Disputes.  Notwithstanding anything
to the contrary in this Article 13, any dispute, controversy or claim relating
to the scope, validity, enforceability or infringement of the VIVUS Patents,
VIVUS Trademarks, Auxilium Patents, Auxilium

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Trademarks or Joint Patents shall be submitted to a court of competent
jurisdiction in the country in which such patent or trademark rights were
granted or arose.

 

ARTICLE 14
Miscellaneous

 

14.1                        Entire Agreement; Amendment.  This Agreement,
including the Exhibits hereto, sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,
all prior agreements and understandings between the Parties with respect to the
subject matter hereof, including, the Existing Confidentiality Agreement.  The
foregoing shall not be interpreted as a waiver of any remedies available to
either Party as a result of any breach, prior to the Effective Date, by the
other Party of its obligations pursuant the Existing Confidentiality Agreement. 
There are no covenants, promises, agreements, warranties, representations,
conditions or understandings, either oral or written, between the Parties other
than as are set forth herein and therein.  No subsequent alteration, amendment,
change or addition to this Agreement shall be binding upon the Parties unless
reduced to writing and signed by an authorized officer of each Party.

 

14.2                        Force Majeure.  Both Parties shall be excused from
the performance of their obligations under this Agreement to the extent that
such performance is prevented by force majeure and the nonperforming Party
promptly provides notice of the prevention to the other Party.  Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes reasonable efforts to remove the condition. 
For purposes of this Agreement, force majeure shall mean conditions beyond the
control of the Parties, including an act of God, war, civil commotion, terrorist
act, labor strike or lock-out, epidemic, failure or default of public utilities
or common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe, and failure of plant or machinery
(provided that such failure could not have been prevented by the exercise of
skill, diligence, and prudence that would be reasonably and ordinarily expected
from a skilled and experienced person engaged in the same type of undertaking
under the same or similar circumstances).  Notwithstanding the foregoing, a
Party shall not be excused from making payments owed hereunder because of a
force majeure affecting such Party.

 

14.3                        Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement, and shall be addressed to the appropriate Party at the address
specified below or such other address as may be specified by such Party in
writing in accordance with this Section 14.3, and shall be deemed to have been
given for all purposes when received, if hand-delivered or by means of
facsimile, or one Business Day after being sent by a reputable overnight
delivery service.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

If to VIVUS:

 

VIVUS, Inc.

 

 

351 E. Evelyn Ave.

 

 

Mountain View, CA 94041

 

 

Attention:  General Counsel

 

 

Fax: (650) 934-5320

 

 

 

With a copy to:

 

Hogan Lovells US LLP

 

 

525 University Avenue

 

 

3rd Floor

 

 

Palo Alto, CA 94301

 

 

Attention:  Shane Albright, Partner

 

 

Fax:                  (650) 463-4199

 

 

 

If to Auxilium:

 

Auxilium Pharmaceuticals, Inc.

 

 

640 Lee Road

 

 

Chesterbrook, Pennsylvania 19087

 

 

Attention:                           Adrian Adams, Chief Executive Officer

 

 

Attention:                           Andrew I. Koven, Chief Administrative

 

 

Officer & General Counsel

 

 

Fax: 1-484-321-5996

 

 

 

With a copy to:

 

Holland & Knight LLP

 

 

701 Brickell Avenue, Suite 3000

 

 

Miami, FL 33131

 

 

Attention:  Rodney H. Bell

 

 

Fax: (305) 789-7799

 

14.4                        No Strict Construction; Headings; Interpretation. 
This Agreement has been prepared jointly and shall not be strictly construed
against either Party.  Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.  The headings of each Article and Section in
this Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.  The definitions of the terms herein apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun will include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including” will
be deemed to be followed by the phrase “without limitation.”  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference to any laws herein will be construed as referring to such laws and any
rules or regulations promulgated thereunder as from time to time enacted,
repealed or amended, (c) any reference herein to any Person will be construed to
include such Person’s successors and assigns, (d) the words “herein”,

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

“hereof” and “hereunder”, and words of similar import, will be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) any reference herein to the words “mutually agree” or “mutual
written agreement” will not impose any obligation on either Party to agree to
any terms relating thereto or to engage in discussions relating to such terms
except as such Party may determine in such Party’s sole discretion, except as
expressly provided in this Agreement, (f) as applied to a Party, the word “will”
shall be construed to have the same meaning and effect as the word “shall,” and
(g) all references herein without a reference to any other agreement to
Articles, Sections, or Exhibits will be construed to refer to Articles,
Sections, and Exhibits of or to this Agreement.

 

14.5                        Assignment.  Neither Party may assign or transfer
this Agreement or any rights or obligations hereunder without the prior written
consent of the other Party, except that a Party may make such an assignment
without the other Party’s consent to such Party’s Affiliate or to a successor to
all or substantially all of the assets or business of such Party to which this
Agreement pertains.  Any permitted successor or assignee of rights and/or
obligations hereunder shall, in a writing to the other Party, expressly assume
performance of such rights and/or obligations.  Any assignment or attempted
assignment by either Party in violation of the terms of this Section 14.5 shall
be null, void and of no legal effect.  The VIVUS Technology shall exclude any
intellectual property held or developed by a permitted successor of VIVUS prior
to the transaction in which it became a successor of such Party, and the
Auxilium Technology shall exclude any intellectual property held or developed by
a permitted successor of Auxilium prior to the transaction in which it became a
successor of such Party.

 

14.6                        Records Retention.  Each of VIVUS and Auxilium will
maintain complete and accurate records pertaining to its activities under this
Agreement, including records pertaining to Development or Commercialization of
any Products and reports and information provided to any Regulatory Authority or
other Governmental Authority, in accordance with Applicable Law. Each of VIVUS
and Auxilium will retain such records for a duration prescribed by Applicable
Law, but not in any event for less than *** after the Effective Date (or longer
if a Party is notified, ordered or otherwise required to maintain such records
for a longer period in connection with a legal proceeding or government
investigation).

 

14.7                        Governing Law.  Resolution of all disputes arising
out of or related to this Agreement or the validity, construction,
interpretation, enforcement, breach, performance, application or termination of
this Agreement and any remedies relating thereto, shall be governed by and
construed under the substantive laws of the State of New York, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

14.8                        Successors and Assigns; No Third Party
Beneficiaries.  This Agreement will be binding upon and inure to the benefit of
the Parties and their successors and permitted assigns.  No provision of this
Agreement, express or implied, is intended to or will be deemed to confer upon
Third Parties any right, benefit, remedy, claim, liability, reimbursement, claim
of action or other right of any nature whatsoever under or by reason of this
Agreement other than the Parties and, to the extent provided in Sections 10.1
and 10.2, the Indemnified Parties.  Without

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

limitation, this Agreement will not be construed so as to grant employees of
either Party in any country any rights against the other Party pursuant to the
laws of such country.

 

14.9                        Performance by Affiliates.  Any obligation of VIVUS
under or pursuant to this Agreement may be satisfied, met or fulfilled, in whole
or in part, at VIVUS’s sole and exclusive option, either by VIVUS directly or by
any Affiliate of VIVUS that VIVUS causes to satisfy, meet or fulfill such
obligation, in whole or in part.  Any obligation of Auxilium under or pursuant
to this Agreement may be satisfied, met or fulfilled, in whole or in part, at
Auxilium’s sole and exclusive option, either by Auxilium directly or by any
Affiliate of Auxilium that Auxilium causes to satisfy, meet or fulfill such
obligation, in whole or in part.  Each of the Parties guarantees the performance
of all actions, agreements and obligations to be performed by any Affiliates of
such Party under the terms and conditions of this Agreement, and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance.  Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.

 

14.10                 Further Assurances and Actions.  Each Party, upon the
request of the other Party, without further consideration, will do, execute,
acknowledge, and deliver or cause to be done, executed, acknowledged or
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney, instruments and assurances as may be reasonably
necessary to effect complete consummation of the transactions contemplated by
this Agreement, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement. 
The Parties agree to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be
reasonably necessary in order to consummate or implement expeditiously the
transactions contemplated by this Agreement.

 

14.11                 Severability.  If any one or more of the provisions of
this Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof.  The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

14.12                 No Waiver.  Any provision of this Agreement may waived if,
but only if, such waiver is in writing and is signed by the Party against whom
the waiver is to be effective.  No failure or delay by any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Applicable Law.

 

14.13                 Independent Contractors.  Each Party shall act solely as
an independent contractor, and nothing in this Agreement shall be construed to
give either Party the power or

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

authority to act for, bind, or commit the other Party in any way.  Nothing
herein shall be construed to create the relationship of partners, principal and
agent, or joint-venture partners between the Parties.

 

14.14      Counterparts.  This Agreement may be executed in one (1) or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Signature Page to Follow

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Effective Date.

 

VIVUS, INC.

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ John L. Slebir

 

By:

/s/ Adrian Adams

Name:

John L. Slebir

 

Name:

Adrian Adams

Title:

Vice President, General Counsel

 

Title:

CEO & President

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A              Commercialization and Medical Affairs Plans

 

Exhibit B              Commercial Supply Agreement

 

Exhibit C              Additional Financial Terms

 

Exhibit D              Press Release

 

Exhibit E              Letter Agreement

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

COMMERCIALIZATION AND MEDICAL AFFAIRS PLANS

 

***

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

COMMERCIAL SUPPLY AGREEMENT

 

[A COPY OF THE COMMERCIAL SUPPLY AGREEMENT HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION]

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

ADDITIONAL FINANCIAL TERMS

 

Additional Royalty Payments for Product (solely during MTPC Royalty Period):

 

Annual Total MTPC Agreement Net Sales

 

Royalty Percentage

Portion up to US$***

 

***% of such MTPC Agreement Net Sales

Portion in excess of US$***

 

***% of such MTPC Agreement Net Sales

 

Additional Milestone Payments:

 

·                  A pro-rata share of US $6,000,000 sales milestone, due when
for the first time the total MTPC Agreement Net Sales during any calendar year
of Product sold by VIVUS, its Affiliates, and sublicensees exceed US $*** (the
“MTPC Milestone”).  The pro-rata share owed by Auxilium will be calculated based
on the relative Net Sales (as defined in the MTPC Agreement) of the Product sold
by Auxilium or its Affiliates or sublicensees in the Auxilium Territory during
the calendar year for which such milestone payment is owed compared to the Net
Sales (as defined in the MTPC Agreement) of Product sold in the VIVUS Territory
during such calendar year.

 

Trademark Royalty Payments:

 

In consideration for the trademark license granted in Section 2.1(b) and the use
of the trademarks associated with the Product and the VIVUS Technology, Auxilium
shall (a) during *** following the expiration of the MTPC Royalty Period in a
particular country in the Auxilium Territory, pay to VIVUS a royalty equal to
*** percent (***%) of the MTPC Agreement Net Sales of Products in such country;
and (b) following *** following the end of the Royalty Term in such country, pay
to VIVUS a royalty equal to *** percent (***%) of the MTPC Agreement Net Sales
of Products in such country.  Thereafter, *** royalties shall be owed with
respect to MTPC Agreement Net Sales of Product in such country.  For the
avoidance of doubt, the foregoing royalty shall be owed on MTPC Agreement Net
Sales of all Products, regardless of whether such Products are sold under the
VIVUS Trademarks.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

PRESS RELEASE

 

[g196121km13i001.jpg]

 

AUXILIUM PHARMACEUTICALS, INC. ANNOUNCES LICENSE AGREEMENT FOR

THE MARKETING RIGHTS TO STENDRA™ IN THE UNITED STATES AND CANADA

 

- STENDRA Broadens Auxilium’s Presence in Men’s Health Care

 With a Projected 2013 Launch into the Multi-Billion Dollar Erectile Dysfunction
Market -

 

CHESTERBROOK, PA (October 11, 2013) - Auxilium Pharmaceuticals, Inc. (NASDAQ:
AUXL), a specialty biopharmaceutical company, announced today the signing of an
agreement with VIVUS, Inc. (NASDAQ: VVUS) providing Auxilium with the exclusive
right to market VIVUS’s product, STENDRA (avanafil), in the United States and
Canada.  The parties also simultaneously signed a Commercial Supply Agreement
pursuant to which VIVUS will be initially responsible for the manufacture and
supply of STENDRA to Auxilium.

 

STENDRA is an oral therapy approved by the U.S. Food and Drug Administration
(FDA) for the treatment of erectile dysfunction (ED).

 

Under the license, Auxilium will pay VIVUS a one-time license fee of $30
million.  Auxilium may make a $15 million regulatory milestone payment to VIVUS
if the FDA approves the STENDRA label to reflect a 15 minute or less onset of
action efficacy claim and up to $255 million in potential milestone payments
based on the achievement of certain sales targets. VIVUS will also receive
royalties on product sales.

 

It is estimated that more than 50 percent of men over 40 years of age experience
some degree of ED(1).  Prevalence of the condition increases with age and can be
caused by a variety of factors, including medications (anti-hypertensives,
histamine receptor antagonists); lifestyle (tobacco, alcohol use); diseases
(diabetes, cardiovascular conditions, prostate cancer); prostatectomy, and
spinal cord injuries.  The market opportunity for ED medical treatments
continues to grow, with U.S. sales exceeding $2.9 billion in 2012(2).  About one
half of men being treated with currently available PDE5 inhibitors are
dissatisfied with the results of that treatment and tend to switch among the
products in pursuit of better efficacy or less side effects(3).

 

Auxilium expects to begin its commercial launch of STENDRA by the end of 2013,
first with shipments of STENDRA in December 2013, followed by promotional
activities in early January 2014 by its PRIMERA sales force, which consists of
150 representatives currently devoted to strategic targeting of urologists,
endocrinologists, and certain high prescribing primary care physicians.  The
Company also plans to leverage digital media to reach a broader audience
online.  Auxilium believes that the transaction will be accretive in 2015.

 

“We believe STENDRA complements our current portfolio of testosterone
replacement therapy and ED products, further broadening our men’s health care
franchise in a very large market segment consisting of patients that tend to
switch among products,” said Adrian Adams, Chief Executive Officer and President
of Auxilium. “We believe the unique features of STENDRA, including its dosing
interval (30 minutes prior to sexual activity), ability to take with or without
food, modest alcohol consumption requirements and a favorable side effect
profile make it an exciting entrant into the category.”

 

“Auxilium is the ideal partner for STENDRA, with an established sales force and
excellent relationships with

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

physicians responsible for men’s health care,” stated Timothy E Morris, Senior
Vice President, Finance and Global Commercial Development, Chief Financial
Officer for VIVUS, Inc.  “We look forward to working with Auxilium as they
prepare for launch later this year.”

 

VIVUS will retain commercial rights to STENDRA outside the U.S. and Canada and
will continue to be responsible for the product’s development and regulatory
approval in the U.S. to support a potential label amendment for a 15 minute or
less onset of action efficacy claim, if approved by the FDA.

 

About STENDRA

 

STENDRA (avanafil) is approved by the FDA for the treatment of erectile
dysfunction in the U.S. Auxilium intends to market and sell STENDRA in the U.S.
VIVUS, through a collaboration arrangement with Menarini and its wholly-owned
subsidiary BERLIN-CHEMIE AG/MENARINI, intends to market and sell avanafil under
the trade name SPEDRA™ in the European Union plus Australia and New Zealand. 
VIVUS licensed avanafil from Mitsubishi Tanabe Pharma Corporation (MTPC).

 

STENDRA will be available through retail and mail order pharmacies.  The Company
plans to offer programs that will help with patients’ out-of-pocket costs.

 

STENDRA is rapidly absorbed and can be taken 30 minutes before sexual activity
on an as-needed basis.  STENDRA should not be taken more than once per day and
can be taken without regard to food and has modest alcohol consumption
requirements.  For more information about STENDRA, please visit www.stendra.com.

 

About Auxilium

 

Auxilium Pharmaceuticals, Inc. is a specialty biopharmaceutical company with a
focus on developing and marketing products to predominantly specialist
audiences.  Auxilium markets Testim® (testosterone gel) for the topical
treatment of hypogonadism in the U.S. and XIAFLEX® (collagenase clostridium
histolyticum (CCH)) for the treatment of adult Dupuytren’s contracture patients
with a palpable cord in the U.S. Ferring International Center S.A. markets
Testim in certain countries of the EU and Paladin Labs Inc. markets Testim in
Canada.  Swedish Orphan Biovitrium AB has marketing rights for XIAPEX® (the EU
tradename for collagenase clostridium histolyticum) in 71 Eurasian and African
countries.  Asahi Kasei Pharma Corporation has development and commercial rights
for XIAFLEX in Japan and Actelion Pharmaceuticals Ltd has development and
commercial rights for XIAFLEX in Canada, Australia, Brazil and Mexico.  Auxilium
also markets TESTOPEL®, a long-acting implantable testosterone replacement
therapy, Edex®, the leading branded non-oral drug for erectile dysfunction,
Striant®, a buccal system for testosterone delivery, Osbon ErecAid®, the leading
device for aiding erectile dysfunction, and also has a non-promoted respiratory
franchise, including Theo-24® and Semprex®-D, along with three other
non-promoted products, in the U.S.  Auxilium has three projects in clinical
development.  XIAFLEX is currently under regulatory review by the U.S. FDA for
the treatment of Peyronie’s disease.  CCH is in phase II of development for the
treatment of Frozen Shoulder syndrome (adhesive capsulitis) and phase II of
development for the treatment of cellulite (edematous fibrosclerotic
panniculopathy).  Auxilium also has rights to pursue additional indications for
XIAFLEX. For additional information, visit http://www.auxilium.com.

 

SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995

 

This news release contains forward-looking statements as defined by the Private
Securities Litigation Reform Act of 1995, which discuss matters that are not
facts, and may include words to indicate their uncertain nature such as
“believe,” “expect,” anticipate,” “intend,” “plan,” “could,” “estimate,”
“project,” “will,” and “target.”  Our forward-looking statements convey
management’s expectations, beliefs, plans and objectives regarding future
performance of the Company and are based upon preliminary information and
management assumptions.  No specific assurances can be given regarding the
timing, nature or success of the Company’s launch of STENDRA in the U.S. or
Canada, and related promotional activities and product shipments; whether and
when the Company will use digital media to

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

reach a broader audience online; whether or when the Company’s license to
promote STENDRA will be accretive; the achievement of certain sales milestones
for STENDRA and any potential Auxilium milestone payment obligations; STENDRA’s
promotion by the PRIMERA sales force; whether STENDRA complements the Company’s
current portfolio of testosterone replacement therapy and ED products; whether
STENDRA will help the Company expand its men’s health franchise and whether
STENDRA will receive label expansion for a rapid onset of action in 15 minutes
or less; whether the Company will offer programs to assist with patients’
out-of-pocket costs for STENDRA, or the Company’s ability to successfully
develop its product candidates.  While the Company may elect to update the
forward-looking statements made in this news release in the future, the Company
specifically disclaims any obligation to do so.  Such forward-looking statements
are subject to a wide range of risks and uncertainties that could cause results
to differ in material respects, including those relating to product development,
revenue, expense and earnings expectations, intellectual property rights,
results and timing of clinical trials, success of marketing efforts, the need
for additional research and testing, and the timing and content of decisions
made by regulatory authorities, including the U.S. Food and Drug Administration,
and those risks discussed in our reports on file with the Securities and
Exchange Commission (the “SEC”).  Our SEC filings may be accessed electronically
by means of the SEC’s home page on the Internet at http://www.sec.gov or by
means of the Company’s home page on the Internet at http://www.auxilium.com
under the heading “For Investors - SEC Filings.”  There may be additional risks
that the Company does not presently know or that the Company currently believes
are immaterial which could also cause actual results to differ from those
contained in the forward-looking statements.

 

AUXILIUM CONTACTS:

 

 

 

James E. Fickenscher / CFO

Nichol Ochsner/ Senior Director, IR

Auxilium Pharmaceuticals, Inc.

Auxilium Pharmaceuticals, Inc.

(484) 321-5900

(484) 321-5900

jfickenscher@auxilium.com

nochsner@auxilium.com

 

--------------------------------------------------------------------------------

(1)  Andre B. Prevalence and Incidence of Androgen Deficiency in Middle-Aged and
Older Men: Estimates from The Massachusetts Male Ageing Study. The Journal of
Clinical Endocrinology & Metabolism. 2004; 89(12):5920-5926.

(2)  US TRx revenues per Symphony Health

(3)  Impact CR Consumer Segmentation, Feb. 2013; Qualitative Market Interviews
(n= 722); HCP Research, Primary Interviews, Life Science Strategy Group LLC n=
64, June 2010.

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

[g196121km13i002.jpg]

 

October 11, 2013

 

VIVUS, Inc. Announces License Agreement for the Marketing Rights to STENDRA in
the United States and Canada

 

MOUNTAIN VIEW, Calif., Oct. 11, 2013 (GLOBE NEWSWIRE) — VIVUS, Inc.
(Nasdaq:VVUS) today announced the signing of an agreement providing Auxilium
Pharmaceuticals, Inc. (Nasdaq:AUXL) the exclusive rights to market
STENDRATM (avanafil) in the United States and Canada. The parties also
simultaneously signed a Commercial Supply Agreement pursuant to which VIVUS will
be responsible for the manufacture and supply of STENDRA to Auxilium for a
mutually agreed term. STENDRA is an oral therapy approved by the U.S. Food and
Drug Administration (FDA) for the treatment of erectile dysfunction (ED). Under
the license agreement, VIVUS is eligible to receive up to $300 million based on
certain regulatory and sales milestones, including an upfront licensing fee of
$30 million and a $15 million payment contingent upon a potential label
amendment regarding onset-of-action, in addition to royalties on product sales.

 

“Auxilium is the ideal partner for STENDRA, with an established sales force and
excellent relationships with physicians responsible for men’s health,” stated
Seth H.Z. Fischer, CEO of VIVUS. “We look forward to working with Auxilium as
they prepare for launch later this year.”

 

It is estimated that more than 50 percent of men over 40 years of age experience
some degree of ED(i). Prevalence of the condition increases with age and can be
caused by a variety of factors, including medications (anti-hypertensives,
histamine receptor antagonists); lifestyle (tobacco, alcohol use); diseases
(diabetes, cardiovascular conditions, prostate cancer); prostatectomy, and
spinal cord injuries. The market opportunity for ED medical treatments continues
to grow, with U.S. sales exceeding $2.9 billion in 2012(ii). About one half of
men being treated with currently available PDE5 inhibitors are dissatisfied with
the results of that treatment and tend to switch among the products in pursuit
of better efficacy or less side effects(iii).

 

“We believe STENDRA complements our current portfolio of testosterone
replacement therapy and ED products, further broadening our men’s health care
franchise in a very large market segment consisting of patients that tend to
switch among products,” said Adrian Adams, chief executive officer and president
of Auxilium. “The rapid onset of action of STENDRA and its favorable side effect
profile make it an exciting new entrant into the category.”

 

Auxilium expects to begin its commercial launch of STENDRA by the end of 2013,
first with shipments of STENDRA in December 2013, followed by promotional
activities in early January 2014 with its PRIMERA sales force, which consists of
150 representatives currently devoted to strategic targeting of urologists,
endocrinologists, and certain high prescribing primary care physicians. Auxilium
will also leverage digital media to reach a broader audience online.

 

“The Agreement with Auxilium in the U.S. and Canada, along with the
previously-announced license agreement with Menarini for Europe and abroad,
fulfills significantly our objective of monetizing avanafil,” stated Timothy E.
Morris, senior vice president, finance and global commercial development, chief
financial officer for VIVUS. “Both deals combined have the potential to generate
over $95 million in cash to VIVUS within the first year, in addition to
royalties earned on sales of avanafil.”

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

VIVUS will continue to be responsible for the product’s post-approval
requirements in the U.S., including a potential label amendment based on the
results of the TA-501 study designed to assess the efficacy of STENDRA in
approximately 15 minutes. In the study, STENDRA patients achieved statistically
significant improvement over placebo, in the mean proportion of attempts that
resulted in erections sufficient for successful intercourse, as early as 10
minutes for the 200 mg dose and 12 minutes for the 100 mg dose after being
taken.

 

Aquilo Partners, L.P. acted as the exclusive advisor to VIVUS on the
transaction.

 

About Avanafil

 

STENDRA (avanafil) is approved in the U.S. by the FDA for the treatment of
erectile dysfunction. Auxilium Pharmaceuticals, Inc. has exclusive marketing
rights to STENDRA in the U.S. and Canada.

 

STENDRA will be available through retail and mail order pharmacies. Auxilium
plans to offer programs that will help patients with out-of-pocket costs.

 

SPEDRA, the trade name for avanafil in the EU, is approved by the EMA for the
treatment of erectile dysfunction in the EU. VIVUS has granted an exclusive
license to the Menarini Group through its subsidiary Berlin-Chemie AG to
commercialize and promote SPEDRA for the treatment of erectile dysfunction in
over 40 European countries plus Australia and New Zealand.

 

Avanafil is licensed from Mitsubishi Tanabe Pharma Corporation (MTPC). VIVUS
owns worldwide development and commercial rights to avanafil for the treatment
of sexual dysfunction, with the exception of certain Asian-Pacific Rim
countries. VIVUS is in discussions with other parties for the commercialization
rights to its remaining territories.

 

For more information about STENDRA, please visit www.Stendra.com.

 

Important Safety Information

 

STENDRA™ (avanafil) is prescribed to treat erectile dysfunction (ED).

 

Do not take STENDRA if you take nitrates, often prescribed for chest pain, as
this may cause a sudden, unsafe drop in blood pressure.

 

Discuss your general health status with your healthcare provider to ensure that
you are healthy enough to engage in sexual activity. If you experience chest
pain, nausea, or any other discomforts during sex, seek immediate medical help.

 

STENDRA may affect the way other medicines work. Tell your healthcare provider
if you take any of the following; medicines called HIV protease inhibitors, such
as ritonavir (Norvir®), indinavir (Crixivan®), saquinavir (Fortavase® or
Invirase®) or atazanavir (Reyataz®); some types of oral antifungal medicines,
such as ketoconazole (Nizoral®), and itraconazole (Sporanox®); or some types of
antibiotics, such as clarithromycin (Biaxin®), telithromycin (Ketek®), or
erythromycin.

 

In the rare event of an erection lasting more than 4 hours, seek immediate
medical help to avoid long-term injury.

 

In rare instances, men taking PDE5 inhibitors (oral erectile dysfunction
medicines, including STENDRA) reported a sudden decrease or loss of vision. It
is not possible to determine whether these events are

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

related directly to these medicines or to other factors. If you experience
sudden decrease or loss of vision, stop taking PDE5 inhibitors, including
STENDRA, and call a doctor right away.

 

Sudden decrease or loss of hearing has been rarely reported in people taking
PDE5 inhibitors, including STENDRA. It is not possible to determine whether
these events are related directly to the PDE5 inhibitors or to other factors. If
you experience sudden decrease or loss of hearing, stop taking STENDRA and
contact a doctor right away. If you have prostate problems or high blood
pressure for which you take medicines called alpha blockers or other
anti-hypertensives, your doctor may start you on a lower dose of STENDRA.

 

Drinking too much alcohol when taking STENDRA may lead to headache, dizziness,
and lower blood pressure.

 

STENDRA in combination with other treatments for ED is not recommended.

 

STENDRA does not protect against sexually transmitted diseases, including HIV.

 

The most common side effects of STENDRA are headache, flushing, runny nose and
congestion.

 

Please see full patient prescribing information for STENDRA (50 mg, 100 mg, 200
mg) tablets.

 

About VIVUS

 

VIVUS is a biopharmaceutical company commercializing and developing innovative,
next-generation therapies to address unmet needs in obesity, sleep apnea,
diabetes and sexual health. For more information about VIVUS, please visit
www.vivus.com.

 

Certain statements in this press release are forward-looking within the meaning
of the Private Securities Litigation Reform Act of 1995 and are subject to
risks, uncertainties and other factors, including risks and uncertainties
related to regulatory approval of certain avanafil claims within the Auxilium
exclusive territories and the timing, strategy, tactics and success of avanafil
commercialization by Auxilium in the U.S. or Canada These risks and
uncertainties could cause actual results to differ materially from those
referred to in these forward-looking statements. The reader is cautioned not to
rely on these forward-looking statements. Investors should read the risk factors
set forth in VIVUS’s Form 10-K for the year ending December 31, 2012, as amended
by the Form 10-K/A filed on April 30, 2013, and as amended by the Form 10-K/A
filed on June 12, 2013, and periodic reports filed with the Securities and
Exchange Commission. VIVUS does not undertake an obligation to update or revise
any forward-looking statements.

 

--------------------------------------------------------------------------------

(i) The Massachusetts Male Aging Study

 

(ii) US TRx revenues per Symphony Health

 

(iii) 1- Impact CR Consumer Segmentation, Feb 2013; Qualitative Market
Interviews (n= 722)

 

2- HCP Research, Primary Interviews; LSSG, LLC n= 64

 

CONTACT: VIVUS, Inc.

 

Timothy E. Morris

 

Chief Financial Officer

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

morris@vivus.com

 

650-934-5200

 

Investor Relations: The Trout Group

 

Brian Korb

 

bkorb@troutgroup.com

 

646-378-2923

 

Source: VIVUS, Inc.

 

News Provided by Acquire Media

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

LETTER AGREEMENT

 

***

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------